EXHIBIT 10.31

 

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of June 7, 2013
(the “Effective Date”) among HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a
Maryland corporation with an office located at 400 Hamilton Avenue, Palo Alto,
California (“HTGC”), as collateral agent (in such capacity, the “Collateral
Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a party hereto
from time to time including HTGC in its capacity as a Lender and HERCULES
TECHNOLOGY III, L.P., a Delaware limited partnership (“HTIII”; each a “Lender”
and collectively, the “Lenders”), and ANACOR PHARMACEUTICALS, INC., a Delaware
corporation with offices located at 1020 East Meadow Circle, Palo Alto,
California  94303-4230, and each of its domestic Subsidiaries who is added
pursuant to a Joinder Agreement (collectively, “Borrower”), provides the terms
on which the Lenders shall lend to Borrower and Borrower shall repay the
Lenders.  The parties agree as follows:

 

1.                                      ACCOUNTING AND OTHER TERMS

 

1.1                               Accounting terms not defined in this Agreement
shall be construed in accordance with GAAP.  Calculations and determinations
must be made in accordance with GAAP.  Capitalized terms not otherwise defined
in this Agreement shall have the meanings set forth in Section 14.  All other
terms contained in this Agreement, unless otherwise indicated, shall have the
meaning provided by the Code to the extent such terms are defined therein. All
references to “Dollars” or “$” are United States Dollars, unless otherwise
noted.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay each Lender, the outstanding principal amount of
all Term Loans advanced to Borrower by such Lender and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

 

2.2                               Term Loans.

 

(a)                                  Availability.

 

(i)                                     Term A Loan.  Subject to the terms and
conditions of this Agreement, the Lenders agree, severally and not jointly, to
make term loans to Borrower on the Effective Date in an aggregate amount of
Thirty Million Dollars ($30,000,000) according to each Lender’s Term A Loan
Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term A Loan”, and collectively as the “Term A Loans”). 
After repayment, no Term A Loan may be re-borrowed.

 

(ii)                                  Term B Loan.  Subject to the terms and
conditions of this Agreement, the Lenders agree, severally and not jointly,
during the Second Draw Period, to make term loans to Borrower, in an aggregate
amount of up to Ten Million Dollars ($10,000,000) according to each Lender’s
Term B Loan Commitment as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term B Loan”, and collectively as the “Term
B Loans”).  After repayment, no Term B Loan may be re-borrowed.

 

(iii)                               Term C Loan.  Subject to the terms and
conditions of this Agreement, the Lenders agree, severally and not jointly,
during the Third Draw Period, to make term loans to Borrower in an aggregate
amount up to Five Million Dollars ($5,000,000) according to each Lender’s Term C
Loan Commitment as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term C Loan”, and collectively as the “Term
C Loans”; each Term A Loan, Term B Loan, or Term C Loan is hereinafter referred
to singly as a “Term Loan” and the Term A Loans, Term B Loans and Term C Loans
are hereinafter referred to collectively as the “Term Loans”).  After repayment,
no Term C Loan may be re-borrowed.

 

(b)                                 Repayment.  Borrower shall make monthly
payments of interest only commencing on the first (1st) Payment Date following
the Funding Date of the Term Loans, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date.

 

1

--------------------------------------------------------------------------------


 

Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make consecutive equal monthly payments of
principal and interest (mortgage style), in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loans,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule equal to thirty (30) months, or, if the Amortization Date has
been extended to July 1, 2015, twenty-four months.  All unpaid principal and
accrued and unpaid interest with respect to the Term Loans is due and payable in
full on the Maturity Date.  The Term Loans may only be prepaid in accordance
with Sections 2.2(c) and 2.2(d).  Borrower agrees that the Prepayment Fee is a
reasonable calculation of Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Term Loans.

 

(c)                                  Mandatory Prepayments.  If the Term Loans
are accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Lenders, payable to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of: (i) all outstanding
principal of the Term Loans plus accrued interest thereon through the prepayment
date, (ii) the Prepayment Fee, plus (iii) all other sums, that shall have become
due and payable, including Lenders’ Expenses and interest at the Default Rate
with respect to any past due amounts.

 

(d)                                 Permitted Prepayment of Term Loans. 
Borrower shall have the option to prepay all or any part of the Term Loans
advanced by the Lenders under this Agreement, provided Borrower (i) provides
written notice to Collateral Agent of its election to prepay the Term Loans (or
any portion thereof) at least ten (10) days prior to such prepayment, and
(ii) pays to the Lenders on the date of such prepayment, payable to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of
(A) outstanding principal amount of the Term Loans being prepaid plus accrued
interest thereon through the prepayment date, (B) the Prepayment Fee, plus
(C) all other sums, that shall have become due and payable, including Lenders’
Expenses, if any, and interest at the Default Rate with respect to any past due
amounts.

 

2.3                               Payment of Interest on the Advances.

 

(a)                                  Interest Rate.  Subject to Section 2.3(b),
the principal amount outstanding under the Term Loans shall accrue interest at a
variable per annum rate equal to the Basic Rate, determined by Collateral Agent
on the Funding Date of the applicable Term Loan, which interest shall be payable
monthly in accordance with Sections 2.2(b) and 2.3(e).  Interest shall accrue on
each Term Loan commencing on, and including, the day on which the Term Loan is
made, and shall accrue on a Term Loan, or any portion thereof, for the day on
which the Term Loan or such portion is paid.

 

(b)                                 Default Interest. Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is five percentage points (5.00%) above
the rate that is otherwise applicable thereto (the “Default Rate”).  Payment or
acceptance of the increased interest rate provided in this Section 2.3(b) is not
a permitted alternative to timely payment and shall not constitute a waiver of
any Event of Default or otherwise prejudice or limit any rights or remedies of
Collateral Agent.

 

(c)                                  360-Day Year.  Interest shall be computed
on the basis of a 360-day year consisting of twelve (12) months of thirty (30)
days.

 

(d)                                 Debit of Accounts.  Collateral Agent and
each Lender may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes the Lenders under the Loan Documents when due.  These
debits shall not constitute a set-off.

 

(e)                                  Payments.  Except as otherwise expressly
provided herein, all loan payments by Borrower hereunder shall be made to the
respective Lender to which such payments are owed, at such Lender’s office in
immediately available funds on the date specified herein. Unless otherwise
provided, interest is payable monthly, in arrears, on the Payment Date of each
month.  Payments of principal and/or interest received after 1:00 p.m.
California time are considered received at the opening of business on the next
Business Day.  When a payment is due on a day that is not a Business Day, the
payment is due the next Business Day and additional fees or interest,

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

as applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds. Each Lender will initiate debit entries to the
Borrower’s account as authorized on the ACH Authorization on each payment date
of all periodic obligations payable to Lender under the applicable Term Loans.

 

2.4                               Secured Promissory Notes.  If so requested by
a Lender by written notice to Borrower, then Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
person who is an assignee of such Lender pursuant to Section 12.1 or 13.12)
(promptly after the Borrower’s receipt of such notice) a Secured Promissory Note
in the form attached as Exhibit D hereto (each a “Secured Promissory Note”),
that shall be repayable as set forth herein.  As applicable, Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of any Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment.  The outstanding
amount of each Term Loan set forth on such Lender’s Secured Promissory Note
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to such Lender, but the failure to record, or any error in so recording,
any such amount on such Lender’s Secured Promissory Note Record shall not limit
or otherwise affect the obligations of Borrower hereunder or under any Secured
Promissory Note to make payments of principal of or interest on any Secured
Promissory Note when due.  Upon receipt of an affidavit of an officer of a
Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, Borrower shall issue, in lieu thereof, a replacement Secured
Promissory Note in the same principal amount thereof and of like tenor.

 

2.5                               Fees.  Borrower shall pay to the Lenders:

 

(a)                                  Facility Fee.  A fully earned,
non-refundable facility fee of Four Hundred Fifty Thousand Dollars ($450,000) to
be shared between the Lenders pursuant to their respective Commitment
Percentages which shall be due and payable on the Effective Date;

 

(b)                                 Prepayment Fee.  The Prepayment Fee, when
due hereunder, to be shared between the Lenders in accordance with their
respective Pro Rata Shares; and

 

(c)                                  Lenders’ Expenses.  All Lenders’ Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

 

2.6                               Withholding.  Payments received by Lenders
from Borrower hereunder will be made free and clear of any withholding taxes.
 Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Borrower to make any such
withholding or deduction from any such  payment or other sum payable hereunder
to Lenders, Borrower hereby covenants and agrees that the amount due from
Borrower with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, each Lender receives a net sum equal to the
sum which it would have received had no withholding or deduction been required
and Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority.  Borrower will, upon request, furnish Lenders with proof
reasonably satisfactory to Lenders indicating that Borrower has made such
withholding payment provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower.  The agreements and
obligations of Borrower contained in this Section 2.6 shall survive the
termination of this Agreement.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Advance.  Each
Lender’s obligation to make a Term A Loan is subject to the condition precedent
that Collateral Agent shall consent to or shall have received, in form and
substance satisfactory to Collateral Agent, such documents, and completion of
such other matters, as Collateral Agent may reasonably deem necessary or
appropriate, including, without limitation:

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

(a)                                  duly executed original signatures to the
Loan Documents to which Borrower is a party, in all cases in form and substance
reasonably acceptable to each Lender;

 

(b)                                 certified copy of resolutions of Borrower’s
board of directors evidencing approval of (i) the Term Loans and other
transactions evidenced by the Loan Documents; and (ii) the Warrant and
transactions evidenced thereby with a Corporate Borrowing Certificate
substantially in the form of Exhibit E;

 

(c)                                  duly executed original signatures to
Control Agreements with each domestic financial institution with which Borrower
maintains bank and/or securities accounts;

 

(d)                                 the Operating Documents of Borrower and good
standing certificates of Borrower  certified by the Secretary of State of the
State of Delaware and each state in which Borrower is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;

 

(e)                                  the Perfection Certificate for Borrower and
each Subsidiary of Borrower;

 

(f)                                    duly executed original signatures to an
officer’s certificate for Borrower, in a form acceptable to Collateral Agent;

 

(g)                                 Collateral Agent shall have received
certified copies, dated as of a recent date, of such financing statement
searches, as Collateral Agent shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Advance, will be terminated or released;

 

(h)                                 a landlord’s consent executed in favor of
Collateral Agent in respect of each of Borrower’s leased locations;

 

(i)                                     a copy of any applicable Registration
Rights Agreement or Investors’ Rights Agreement and any amendments thereto;

 

(j)                                     a legal opinion of Borrower’s counsel
dated as of the Effective Date together with the duly executed original
signatures thereto;

 

(k)                                  a payoff letter from Oxford in respect of
the Existing Indebtedness;

 

(l)                                     evidence that (i) the Liens securing
Indebtedness owed by Borrower to Oxford will be terminated and (ii) the
documents and/or filings evidencing the perfection of such Liens, including
without limitation any financing statements and/or control agreements, have or
will, concurrently with the initial Advance, be terminated;

 

(m)                               evidence satisfactory to Collateral Agent that
the insurance policies required by Section 6.5 hereof are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Collateral Agent, for the
ratable benefit of the Lenders; and

 

(n)                                 payment of the fees and Lenders’ Expenses
then due as specified in Section 2.5 hereof.

 

3.2                               Conditions Precedent to all Advances.  The
obligation of each Lender to make each Advance, including the initial Advance,
is subject to the following conditions precedent:

 

(a)                                  receipt by Collateral Agent of an executed
Advance Request Form in the form of Exhibit B attached hereto with respect to
the Term A Loan, in the form of Exhibit B-1 attached hereto with respect to the
Term B Loan, and in the form of Exhibit B-2 with respect to the Term C Loan, 
duly executed original Secured Promissory Notes in favor of each Lender
according to its Term Loan Commitment Percentage (if requested by Lender); and,
with respect to the Term C Loan, confirmation of the Federal Drug
Administration’s approval of Tavaborole.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------


 

(b)                                 the representations and warranties in
Section 5 hereof shall be true, in all material respects on the date of the
Advance Request Form and on the Funding Date of each Advance; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Advance.  Each Advance is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 hereof are true, accurate and complete in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(c)                                  in such Lender’s sole discretion, there has
not been any Material Adverse Change or any material adverse deviation by
Borrower from the most recent business plan of Borrower presented to and
accepted by Lenders, or any material adverse change in the business, operations
or financial condition of Borrower; and

 

(d)                                 payment of the fees and Lenders’ Expenses
then due as specified in Section 2.5 hereof.

 

3.3                               Covenant to Deliver.  Borrower agrees to
deliver to Collateral Agent each item required to be delivered to Collateral
Agent under this Agreement as a condition precedent to any Advance.  Borrower
expressly agrees that an Advance made prior to the receipt by Collateral Agent
of any such item shall not constitute a waiver by the Lenders of Borrower’s
obligation to deliver such item, and any such Advance in the absence of a
required item shall be made in each Lender’s sole discretion.

 

3.4                               Procedures for Borrowing.  Subject to the
prior satisfaction of all other applicable conditions to the making of a Term
Loan set forth in this Agreement, to obtain a Term Loan, Borrower shall notify
Lenders (which notice shall be irrevocable) by electronic mail, facsimile, or
telephone by 1:00 p.m. California time three (3) Business Days prior to the date
the Term Loan is to be made.  Together with any such electronic or facsimile
notification, Borrower shall deliver to Lenders by electronic mail or facsimile
a completed Advance Request Form executed by a Responsible Officer or his or her
designee.  Lenders may rely on any telephone notice given by a person whom
Lenders believe is a Responsible Officer or designee.  On the Funding Date, each
Lender shall credit and/or transfer (as applicable) to Borrower’s Designated
Deposit Account, an amount equal to its Term Loan Commitment.

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
grants Collateral Agent, for the ratable benefit of the Lenders, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Collateral Agent, for the ratable benefit of the
Lenders, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof.  Borrower
represents, warrants, and covenants that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral, subject only to Permitted Liens that are permitted
by the terms of this agreement to have priority to Collateral Agent’s Lien.  If
Borrower shall acquire a commercial tort claim (as defined in the Code),
Borrower shall promptly notify Collateral Agent in a writing signed by Borrower
of the general details thereof  (and further details as may be required by
Collateral Agent) and grant to Collateral Agent, for the ratable benefit of the
Lenders, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Collateral Agent.

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations and at
such time as the Lenders’ obligation to make Advances has terminated, Collateral
Agent shall, at Borrower’s sole cost and expense, release its Liens in the
Collateral and all rights therein shall revert to Borrower.

 

4.2                               Authorization to File Financing Statements. 
Borrower hereby authorize Collateral Agent and Lenders to file financing
statements or take any other action required to perfect Collateral Agent’s
security interests in the Collateral, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Collateral

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

Agent’s and each Lender’s interest or rights hereunder, including a notice that
any disposition of the Collateral, except to the extent permitted by the terms
of this Agreement, by Borrower or any other Person, shall be deemed to violate
the rights of Collateral Agent and Lenders under the Code.  Such financing
statements may indicate the Collateral as “all assets of the Debtor other than
Debtor’s Intellectual Property” or words of similar effect, or as being of an
equal or lesser scope, or with greater detail, all in Collateral Agent’s and
Lenders’ discretion.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:

 

5.1                               Due Organization, Authorization: Power and
Authority.  Borrower and each of its Subsidiaries is duly existing and Borrower
is in good standing as Registered Organizations in its jurisdiction of
organization and Borrower and each of its Subsidiaries is qualified and licensed
to do business and is in good standing in any jurisdiction in which the conduct
of its business or its ownership of property requires that it be qualified
except where the failure to do so could not reasonably be expected to have a
material adverse effect on Borrower’s business.  In connection with this
Agreement, Borrower has delivered to Collateral Agent a completed perfection
certificate signed by an officer of Borrower (the “Perfection Certificate”) and
attached hereto as Schedule 5.1.  Borrower represents and warrants that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately set forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately set forth Borrower’s place of business, or, if
more than one, its chief executive office as well as Borrower’s mailing address
(if different than its chief executive office); (e) Borrower (and each of its
respective predecessors) has not, in the past five (5) years, changed its
jurisdiction of organization, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate (including the information set forth in clause (d) above)
after the Effective Date to the extent permitted by one or more specific
provisions in this Agreement).  If Borrower or any Subsidiary is not now a
Registered Organization but later becomes one, Borrower shall notify Collateral
Agent of such occurrence and provide Collateral Agent with such Person’s
organizational identification number within five (5) Business Days of receiving
such organizational identification number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, including the Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (iii) contravene, conflict or violate any
applicable material order, writ, judgment, injunction, decree, determination or
award of any Governmental Authority by which Borrower or any of its Subsidiaries
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
material agreement by which Borrower or any of its Subsidiaries or their
respective properties is bound.  Borrower is not in default under any agreement
to which it is a party or by which it or any of its assets is bound in which
such default could reasonably be expected to have a material adverse effect on
Borrower’s business.

 

5.2                               Collateral.

 

(a)                                  Borrower has good title to, has rights in,
and the power to transfer each item of the Collateral upon which it purports to
grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and Borrower does not have any Deposit Accounts,
Securities Accounts, Commodity Accounts or other investment accounts other than
the Collateral Accounts or the other investment accounts, if any, described in
the Perfection Certificate delivered to Collateral Agent in connection herewith
with respect of which Borrower has given Collateral Agent notice and taken such
actions as are necessary to give Collateral Agent a perfected security interest
therein. The Accounts are bona fide, existing obligations of the Account
Debtors.  Exhibit F, as may be updated by the Borrower in a written notice
provided to Collateral Agent after the Effective Date, is a true, correct and
complete list of (i) all banks and other financial institutions at which
Borrower or any Subsidiary

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------


 

maintains Deposit Accounts and (ii) all institutions at which Borrower or any
Subsidiary maintains an account holding Investment Property, and such exhibit
correctly identifies the name, address and telephone number of each bank or
other institution, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

 

(b)                                 On the Effective Date, the Collateral is not
in the possession of any third party bailee (such as a warehouse) except as
disclosed in the Perfection Certificate, and, as of the Effective Date, no such
third party bailee possesses components of the Collateral in excess of Three
Hundred Thousand Dollars ($300,000).  None of the components of the Collateral
shall be maintained at locations other than as disclosed in the Perfection
Certificate on the Effective Date or as permitted pursuant to Section 7.2.  In
the event that Borrower, after the Effective Date, intends to store or otherwise
deliver to a bailee any portion of the Collateral in excess of Three Hundred
Thousand Dollars ($300,000), then Borrower will first receive the written
consent of Collateral Agent and such bailee must execute and deliver a bailee
agreement in form and substance reasonably satisfactory to Collateral Agent.

 

(c)                                  All Inventory is in all material respects
of good and marketable quality, free from material defects.

 

(d)                                 Borrower is the sole owner of the
Intellectual Property each respectively purports to own, except for
non-exclusive licenses granted to its collaboration partners or customers in the
ordinary course of business.  (i) Each of Borrower’s Patents is valid and
enforceable and no part of Borrower’s Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and (ii) to the best of
Borrower’s knowledge, no claim has been made that any part of the Intellectual
Property or any practice by Borrower violates the rights of any third party
except to the extent such claim could not reasonably be expected to have a
material adverse effect on Borrower’s business.  Exhibit G is a true, correct
and complete list of each of Borrower’s Patents, registered Trademarks,
registered Copyrights, and material agreements under which Borrower licenses
Intellectual Property from third parties (other than shrink-wrap software
licenses), together with application or registration numbers, as applicable,
owned by Borrower or any Subsidiary, in each case as of the Effective Date. 
Borrower is not in material breach of, nor has Borrower failed to perform any
material obligations under, any of the foregoing contracts, licenses or
agreements and, to Borrower’s knowledge, no third party to any such contract,
license or agreement is in material breach thereof or has failed to perform any
material obligations thereunder.  Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee that (i) prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (ii) for which a
default under or termination of could interfere with Collateral Agent’s and
Lenders’ right to sell any Collateral.  Notwithstanding the foregoing, Borrower
shall provide written notice to Collateral Agent and Lenders within ten
(10) days of entering into or becoming bound by any such license or agreement
(other than over-the-counter software that is commercially available to the
public).  Borrower shall take such commercially reasonable steps as Collateral
Agent requests to obtain the consent of, or waiver by, any Person whose consent
or waiver is necessary for (i) all licenses or agreements to be deemed
“Collateral” and for Collateral Agent to have a security interest in it that
might otherwise be restricted or prohibited by law or by the terms of any such
license or agreement, whether now existing or entered into in the future, and
(ii) Collateral Agent shall have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Collateral
Agent’s rights and remedies under this Agreement and the other Loan Documents.

 

5.3                               Litigation.  Except as disclosed on the
Perfection Certificate, there are no actions, suits, investigations, or
proceedings pending or, to the knowledge of the Responsible Officers, threatened
in writing by or against Borrower or any of its Subsidiaries involving more than
Two Hundred Fifty Thousand Dollars ($250,000.00).

 

5.4                               No Material Deterioration in Financial
Condition; Financial Statements.  All consolidated financial statements for
Borrower and its Subsidiaries delivered to Lenders fairly present, in all
material respects the consolidated financial condition of Borrower and its
Subsidiaries and the consolidated results of operations of Borrower and its
Subsidiaries.  There has not been any material deterioration in the consolidated
financial condition of Borrower and its Subsidiaries since the date of the most
recent financial statements submitted to Lenders.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

5.5                               Solvency.  The fair salable value of
Borrower’s assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.6                               Regulatory Compliance.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended.  Borrower is not engaged as one
of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards Act. 
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Borrower has not violated any laws, ordinances or rules, the
violation of which could reasonably be expected to have a material adverse
effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in material
compliance with applicable laws.  Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary to continue their respective businesses as currently conducted.

 

None of Borrower or its respective Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. 
Neither Borrower  nor, to the knowledge of Borrower, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (x) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

 

5.7                               Subsidiaries; Investments.  Borrower does not
own any stock, shares, partnership interests or other equity securities except
for Permitted Investments.

 

5.8                               Tax Returns and Payments; Pension
Contributions.  Borrower and its Subsidiaries have timely filed all required tax
returns and reports, and Borrower and its Subsidiaries have timely paid all
foreign, federal, state, and local taxes, assessments, deposits and
contributions owed by Borrower and its Subsidiaries in all jurisdictions in
which Borrower or its Subsidiaries are subject to taxes, including the United
States, unless such taxes are being contested in accordance with the following
sentence.  Borrower and its Subsidiaries may defer payment of any contested
taxes, provided that Borrower or such Subsidiary (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Collateral Agent in writing of the
commencement of, and any material development in, the proceedings, and (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”.  Borrower is unaware of any claims or
adjustments proposed for any of Borrower or any of its Subsidiaries’ prior tax
years which could result in additional taxes becoming due and payable by
Borrower or its Subsidiaries.  Borrower and its Subsidiaries have paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower and its
Subsidiaries have not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower or its Subsidiaries, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
governmental agency.

 

5.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Advances solely as working capital and to fund its general
business requirements in accordance with the provisions of this Agreement, and
not for personal, family, household or agricultural purposes. A portion of the
proceeds of the Term A Loans shall be used by Borrower to repay the Existing
Indebtedness in full on the Effective Date.

 

5.10                        Full Disclosure.  No written representation,
warranty or other statement of Borrower in any certificate or written statement
given to Collateral Agent or any Lender, as of the date such representation,
warranty,

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8

--------------------------------------------------------------------------------


 

or other statement was made, taken together with all such written certificates
and written statements given to Collateral Agent or any Lender, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).

 

5.11                        Definition of “Knowledge.”  For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

5.12                        Capitalization and Subsidiaries.  Borrower’s
capitalization as of the Effective Date is set forth on Schedule 5.12 annexed
hereto.  Borrower does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments.  Attached as
Schedule 5.12, as may be updated by Borrower in a written notice provided after
the Effective Date, is a true, correct and complete list of each Subsidiary.

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause its Subsidiaries to, do all of the following:

 

6.1                               Government Compliance.

 

(a)                                  Maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of
organization and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a material adverse
effect on Borrower’s business or operations.  Borrower shall comply, and have
each Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, the noncompliance with which could reasonably be expected to have a
material adverse effect on Borrower’s business.

 

(b)                                 Obtain and keep in full force and effect,
all of the Governmental Approvals necessary for the performance by Borrower of
its obligations under the Loan Documents and the grant of a security interest to
Collateral Agent for the ratable benefit of the Lenders, in all of the
Collateral.  Borrower shall promptly provide copies to Collateral Agent of any
material Governmental Approvals obtained by Borrower.

 

6.2                               Financial Statements, Reports, Certificates.

 

(a)                                  Deliver to Lenders: (i) as soon as
available, but no later than five (5) days following the date Borrower files
Form 10-Q with the Securities and Exchange Commission, a company prepared
consolidated balance sheet, income statement and cash flow statement covering
the consolidated operations of Borrower and its Subsidiaries for such quarter,
prepared under GAAP, consistently applied (except for the absence of footnotes);
(ii) as soon as available, but no later than five (5) days following the date
Borrower files Form 10-K with the Securities and Exchange Commission, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Collateral Agent in
its reasonable discretion (provided that Lenders acknowledge that a going
concern qualification, in and of itself, will not render such opinion
unacceptable to Lenders); (iii) as soon as available after approval thereof by
Borrower’s Board of Directors, but no later than sixty (60) days after the last
day of each of Borrower’s fiscal years, Borrower’s financial projections for the
entire current fiscal year as approved by Borrower’s Board of Directors, which
such annual projections shall be set forth in a quarterly format (such annual
financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”); (iv) prompt notice
of (A) any material change in the composition of the Intellectual Property,
(B) notice of the registration of any copyright, including any subsequent
ownership right of Borrower in or to any copyright, patent or trademark, and
(C) prompt notice of Borrower’s knowledge of any event that could reasonably be
expected to materially and adversely affect the value of the Intellectual
Property; (v) as soon as available, but no later than forty-five (45) days after
the last day of the first two months of each fiscal quarter, Borrower’s
unaudited consolidated balance sheet and statement of operations in a form
consistent with that used by

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9

--------------------------------------------------------------------------------


 

the Borrower for the condensed financial statements included in the Forms 10-Q
filed by the Borrower with the Securities and Exchange Commission prepared in
accordance with GAAP, except (A) for the absence of footnotes, (B) that they are
subject to normal year-end adjustments, and (C) they do not contain certain
non-cash items that are customarily included in quarterly and annual financial
statements; (vi) as soon as available, but no later than forty-five (45) days
after the last day of each month, copies of the month-end account statements for
each deposit account or securities account maintained by Borrower or any
Subsidiary, which account statements may be provided to Collateral Agent by
Borrower or directly from the applicable bank(s), and (vii) other financial
information as reasonably requested by Collateral Agent or any Lender.

 

(b)                                 Concurrently with the delivery of the
financial statements specified in Section 6.2(a)(i), 6.2(a)(ii) and
6.2(a)(v) above, as applicable, deliver to Collateral Agent, a duly completed
Compliance Certificate signed by a Responsible Officer.

 

(c)                                  Within five (5) days of filing, provide
access (via posting and/or links on Borrower’s website) to all reports on
Form 10-K and Form 10-Q filed with the Securities and Exchange Commission
(“SEC”) (which shall satisfy Borrower’s reporting requirements under
Section 6.2(a)(i) and Section 6.2(a)(ii) above), any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange; and within five (5) days of filing, provide notice and
access (via posting and/or links on Borrower’s website) to all reports on
Form 8-K filed with the SEC, and copies of (or access to, via posting and/or
links on Borrower’s website) all other reports, proxy statements and other
materials filed by Borrower with the SEC, any Governmental Authority succeeding
to any or all of the functions of the SEC or with any national securities
exchange, or distributed to its shareholders, as the case may be.

 

(d)                                 Keep proper books of record and account in
accordance with GAAP in all material respects, in which full, true and correct
entries shall be made of all material dealings and transactions in relation to
its business and activities.  Borrower shall allow, at the sole cost of
Borrower, Collateral Agent and Lenders, during regular business hours upon
reasonable prior notice (except while an Event of Default has occurred and is
continuing), to visit and inspect any of its properties, to examine and make
abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral.  Such audits
shall be conducted no more often than twice every twelve months unless an Event
of Default has occurred and is continuing.

 

(e)                                  Collateral Agent and Lenders shall be
entitled at reasonable times and intervals to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower.  Such consultations shall not unreasonably interfere with
Borrower’s business operations.  The parties intend that the rights granted
Collateral Agent and Lenders shall constitute “management rights” within the
meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii), but that any advice,
recommendations or participation by Lender with respect to any business issues
shall not be deemed to give Collateral Agent or Lenders, nor be deemed an
exercise by Collateral Agent or Lenders of, control over Borrower’s management
or policies.

 

6.3                               Inventory; Returns.  Keep all Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between Borrower and its Account Debtors shall follow Borrower’s
customary practices as they exist at the Effective Date.  Borrower must promptly
notify Collateral Agent of all returns, recoveries, disputes and claims that
involve more than Five Hundred Thousand Dollars ($500,000) individually or in
the aggregate in any calendar year.

 

6.4                               Taxes; Pensions.  Timely file and require each
of its Subsidiaries to timely file, all required tax returns and reports and
timely pay, and require each of its Subsidiaries to timely file, all foreign,
federal, state, and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.8 hereof, and shall deliver to
Lenders, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

 

6.5                               Insurance.  Keep its business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
industry and location and as Collateral Agent and Lenders may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are reasonably satisfactory to Collateral Agent and Lenders.  All property
policies shall have a lender’s loss payable endorsement showing Collateral Agent

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10

--------------------------------------------------------------------------------


 

and HTIII, as lender loss payees and waive subrogation against Collateral Agent
and HTIII, and all liability policies shall show, or have endorsements showing,
Collateral Agent and HTIII, as additional insureds.  All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer
shall endeavor to give Collateral Agent and HTIII at least thirty (30) days
notice before canceling, amending, or declining to renew its policy.  At
Collateral Agent’s and/or HTIII’s request, Borrower shall deliver certified
copies of policies and evidence of all premium payments.  Proceeds payable under
any policy shall, at Collateral Agent’s or HTIII’s option, be payable to
Collateral Agent and HTIII on behalf of the Lenders on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to One Hundred Thousand Dollars ($100,000)
with respect to any loss, but not exceeding Two Hundred Fifty Thousand Dollars
($250,000), in the aggregate for all losses under all casualty policies in any
one year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (i) shall be of equal or
like value as the replaced or repaired Collateral and (ii) shall be deemed
Collateral in which Collateral Agent has been granted a first priority security
interest, and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Collateral Agent and HTIII, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations.  If Borrower fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Collateral Agent and
HTIII, Collateral Agent or HTIII may make all or part of such payment or obtain
such insurance policies required in this Section 6.5, and take any action under
the policies Collateral Agent or HTIII deems prudent.

 

6.6                               Operating Accounts.

 

(a)                                  Maintain all of Borrower’s and all of its
domestic Subsidiaries’ operating and other deposit accounts and securities
accounts with the institutions identified on the Perfection Certificate,
provided that all such accounts are subject to a Control Agreement in favor of
Collateral Agent.  Borrower’s foreign Subsidiaries may maintain operating and
other deposit accounts and securities accounts outside of the United States
without being subject to a Control Agreement provided that the aggregate amount
in such accounts does not exceed $1,000,000 in the aggregate at any time without
the prior written consent of Collateral Agent.

 

(b)                                 Borrower and its Subsidiaries shall provide
Collateral Agent and Lenders five (5) days’ prior written notice before
establishing any domestic Collateral Account at or with any Person other than
the institutions identified on the Perfection Certificate as of the Effective
Date.  In addition, for each domestic Collateral Account that Borrower or any of
its Subsidiaries any time maintains, Borrower shall cause the applicable bank or
financial institution at or with which such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Collateral Agent’s and Lenders’
Lien in such Collateral Account in accordance with the terms hereunder, which
Control Agreement may not be terminated without prior written consent of
Collateral Agent and Lenders.  The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s or such
Subsidiary’s employees and identified to Collateral Agent and Lenders by
Borrower as such.

 

(c)                                  Borrower and its Subsidiaries shall not
maintain any Collateral Accounts except Collateral Accounts located in the
United States in accordance with Sections 6.6(a) and (b).

 

6.7                               Protection of Intellectual Property Rights. 
Borrower shall use commercially reasonable efforts to:  (a) protect, defend and
maintain the validity and enforceability of its Intellectual Property that is
material to Borrower’s business; (b) promptly advise Collateral Agent in writing
of material infringements by a third party of its Intellectual Property; and
(c) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Lenders’ written
consent.

 

6.8                               Litigation Cooperation.  From the date hereof
and continuing through the termination of this Agreement, make available to
Lenders, without expense to Collateral Agent or Lenders, Borrower and its
officers, employees and agents and Borrower’s Books, to the extent that
Collateral Agent or any Lender may reasonably deem them necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Collateral
Agent or Lenders with respect to any Collateral or relating to Borrower.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11

--------------------------------------------------------------------------------


 

6.9                               Notices of Litigation and Default.  Borrower
will give prompt written notice to Lenders of any litigation or governmental
proceedings pending or threatened (in writing) against Borrower or any of its
Subsidiaries which could reasonably be expected to result in damages or costs to
Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand Dollars
($250,000) or more or which could reasonably be expected to have a material
adverse effect with respect to Borrower’s business.  Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, Borrower shall
give written notice to Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

 

6.10                        Investments in Subsidiaries.  Borrower shall not,
and shall not permit any Subsidiary to, contribute, assign or otherwise transfer
assets to any Subsidiary or Subsidiaries, other than Permitted Transfers.

 

6.11                        Creation/Acquisition of Subsidiaries.  In the event
Borrower or any Subsidiary creates or acquires any Subsidiary, (i) Borrower and
such Subsidiary shall promptly notify Lenders of the creation or acquisition of
such new Subsidiary, (ii) Borrower shall take all such action as may be
reasonably required by Collateral Agent or Lenders to cause each such domestic
Subsidiary to become a co-Borrower hereunder and grant a continuing pledge and
security interest in and to the assets of such domestic Subsidiary by executing
and delivering to Lender a Joinder Agreement within 15 days of formation or
acquisition, and (iii) Borrower shall grant and pledge to Collateral Agent, for
the ratable benefit of the Lenders, and Lenders, (A) a perfected security
interest in the stock, units or other evidence of ownership of each such
domestic Subsidiary or (B) a perfected security interest in not more than 65% of
the stock, units or other evidence of ownership of any foreign Subsidiary, as
applicable.

 

6.12                        Further Assurances.

 

(a)                                 Execute any further instruments and take
further action as Lenders or Collateral Agent reasonably request to perfect or
continue Collateral Agent’s and Lenders’ Lien in the Collateral or to effect the
purposes of this Agreement.

 

(b)                                 Deliver to Collateral Agent and Lenders,
within five (5) days after the same are sent or received, copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority that could reasonably be expected to have a material adverse effect on
any of the Governmental Approvals material to Borrower’s business or otherwise
on the operations of Borrower or any of its Subsidiaries.

 

6.13                        SBA Lender Requirements.  Comply with the provisions
of Addendum 1 attached hereto, it being understood that HTIII has received a
license from the U.S. Small Business Administration (“SBA”) to extend loans as a
small business investment company (“SBIC”) pursuant to the Small Business
Investment Act of 1958, as amended, and the associated regulations
(collectively, the “SBIC Act”).  Portions of the loan to Borrower will be made
under the SBA license and the SBIC Act.  Addendum 1 to this Agreement outlines
various responsibilities of Lender and Borrower associated with an SBA loan, and
such Addendum 1 is hereby incorporated in this Agreement.

 

7.                                      NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without Lenders’ prior written consent:

 

7.1                               Dispositions.  Convey, sell, lease, transfer,
assign, or otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out or obsolete Equipment; (c) in connection with Permitted Liens and
Permitted Investments; (d) of non-exclusive licenses for the use of the
Intellectual Property of Borrower or its Subsidiaries in the ordinary course of
business in connection with joint ventures and corporate collaborations;
(e) non-exclusive licenses of Borrower’s Intellectual Property in connection
with Permitted Transfers; or (f) licenses for the use of the Intellectual
Property of Borrower or its Subsidiaries that are approved by Borrower’s Board
of Directors and which could not result in a legal transfer of title of the
licensed

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12

--------------------------------------------------------------------------------


 

property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discreet geographical areas outside of
the United States.

 

7.2                               Changes in Business, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses engaged in by Borrower as of the Effective
Date or reasonably related thereto; (b) liquidate or dissolve; or (c) enter into
any transaction or series of related transactions in which the stockholders of
Borrower who were not stockholders immediately prior to the first such
transaction own more than 40% of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions (other
than by the sale of Borrower’s equity securities in a public offering, a private
placement of public equity or to venture capital investors or
strategic/collaborative partners so long as Borrower identifies to Lenders the
venture capital investors or strategic/collaboration partners prior to the
closing of the transaction).  Borrower shall not, without at least ten (10) days
prior written notice to Lenders: (A) add any new offices or business locations,
including warehouses (unless such new offices or business locations contain less
than One Hundred Thousand Dollars ($100,000) in Borrower’s assets or property),
(B) change its jurisdiction of organization, (C) change its organizational
structure or type, (D) change its legal name, or (E) change any organizational
number (if any) assigned by its jurisdiction of organization

 

7.3                               Mergers or Acquisitions. Merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with any other
Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock, shares or property of another Person
unless the Obligations are, contemporaneously with the consummation of thereof,
indefeasibly repaid in full, in cash, with the proceeds of such merger,
consolidation, acquisition or other similar transaction.  A Subsidiary may merge
or consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co-Borrower” hereunder or has provided a secured guaranty of Borrower’s
Obligations hereunder) or into Borrower provided Borrower is the surviving legal
entity, and as long as no Event of Default is occurring prior thereto or arises
as a result therefrom.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted herein (except for Permitted Liens
that are permitted by the terms of this agreement to have priority to Collateral
Agent’s and Lenders’ Lien), or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Collateral Agent and Lenders) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

 

7.6                               Maintenance of Collateral Accounts.  Maintain
any Collateral Account except pursuant to the terms of Section 6.6 hereof.

 

7.7                               Distributions; Investments. (a) Pay any
dividends (other than dividends payable solely in capital stock) or make any
distribution or payment or redeem, retire or purchase any capital stock (other
than repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements, stockholder rights plans, director or
consultant stock option plans, or similar plans, provided such repurchases do
not exceed Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate per
fiscal year) or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

 

7.8                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower, except for transactions that are in the ordinary course
of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.

 

7.9                               Subordinated Debt.  (a) Make or permit any
payment on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject,

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13

--------------------------------------------------------------------------------


 

or (b) amend any provision in any document relating to the Subordinated Debt
which would increase the amount thereof or adversely affect the subordination
thereof to Obligations owed to the Lenders.

 

7.10                        Compliance.  Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Advance for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

7.11                        Compliance with Anti-Terrorism Laws.  Collateral
Agent hereby notifies Borrower that pursuant to the requirements of
Anti-Terrorism Laws, and Collateral Agent’s policies and practices, Collateral
Agent is required to obtain, verify and record certain information and
documentation that identifies Borrower and their principals, which information
includes the name and address of Borrower and its principals and such other
information that will allow Collateral Agent to identify such party in
accordance with Anti-Terrorism Laws.  Borrower will not, and will not permit any
Subsidiary or Affiliate to, directly or indirectly, knowingly enter into any
documents, instruments, agreements or contracts with any Person listed on the
OFAC Lists.  Borrower shall immediately notify Collateral Agent if Borrower has
knowledge that Borrower or any Subsidiary or Affiliate is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.  Borrower will not and will not permit any
Subsidiary or Affiliate to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.

 

8.                                      EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default.  Borrower fails to pay any
amount due under this Agreement or any of the other Loan Documents on the due
date, provided, however, that an Event of Default shall not occur on account of
a failure to pay due solely to an administrative or operational error of Lender
if Borrower had the funds to make the payment when due and makes the payment
within three (3) Business Days following Borrower’s knowledge of such failure to
pay. During the cure period, the failure to cure the payment default is not an
Event of Default (but no Advance will be made during the cure period);

 

8.2                               Covenant Default.

 

(a)                                 Borrower fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notices of Default), 6.10 (Investments in
Subsidiaries), 6.11 (Creation/Acquisition of Subsidiaries), 6.13 (SBA Lender
Requirements) or Borrower violates any covenant in Section 7; or

 

(b)                                 Borrower or any Subsidiary fails or neglects
to perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement or any Loan Documents, and as to any
default (other than those specified in this Section 8) under such other term,
provision, condition, covenant or

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14

--------------------------------------------------------------------------------


 

agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof; provided, however, that if the default cannot by
its nature be cured within the ten (10) day period or cannot after diligent
attempts by Borrower be cured within such ten (10) day period, and such default
is likely to be cured within a reasonable time, then Borrower shall have an
additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Advances
shall be made during such cure period).  Grace periods provided under this
Section shall not apply, among other things, to financial covenants or any other
covenants set forth in subsection (a) above;

 

8.3                               Material Adverse Change.  A Material Adverse
Change occurs;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or of any entity
under control of Borrower (including a Subsidiary) on deposit with any Lender or
any Lender’s Affiliate or any bank or other institution at which Borrower
maintains a Collateral Account, or (ii) a notice of lien, levy, or assessment is
filed against any of Borrower’s assets by any Governmental Authority, and the
same under subclauses (i) and (ii) hereof are not, within ten (10) days after
the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise); provided, however, no Advances shall be made during any ten
(10) day cure period; and

 

(b)                                 (i) any material portion of Borrower’s
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower from
conducting any part of its business;

 

8.5                               Insolvency (a) Borrower is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower and not dismissed or stayed within forty five (45) days
(but no Advances shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6                               Other Agreements.  There is a default in any
agreement to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of Five
Hundred Thousand Dollars ($500,000) or that could reasonably be expected to have
a material adverse effect on Borrower’s business.

 

8.7                               Judgments.  One or more judgments, orders, or
decrees  for the payment of money in an amount, individually or in the
aggregate, of at least Five Hundred Thousand Dollars ($500,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower and shall remain
unsatisfied, unvacated, or unstayed for a period of ten (10) days after the
entry thereof (provided that no Advances will be made prior to the satisfaction,
vacation, or stay of such judgment, order or decree);

 

8.8                               Misrepresentations.  Borrower or any Person
acting for Borrower makes any representation, warranty, or other statement now
or later in this Agreement, any Loan Document or in any writing delivered to
Collateral Agent and/or Lenders or to induce Collateral Agent and/or the Lenders
to enter this Agreement or any Loan Document, and such representation, warranty,
or other statement is incorrect in any material respect when made;

 

8.9                               Subordinated Debt.  A default or breach occurs
under any agreement between Borrower and any creditor of Borrower that signed a
subordination, intercreditor, or other similar agreement with Collateral Agent
or the Lenders, or any creditor that has signed such an agreement with
Collateral Agent or the Lenders breaches any terms of such agreement; or

 

8.10                        Governmental Approvals.  Any Governmental Approval
shall have been (a) revoked, rescinded, suspended, modified in an adverse manner
or not renewed in the ordinary course for a full term or (b) subject to any

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15

--------------------------------------------------------------------------------


 

decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any Subsidiary to hold such Governmental Approval in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to affect the status of or legal
qualifications of Borrower or any of its Subsidiaries to hold any Governmental
Approval in any other jurisdiction that could reasonably be expected to have a
material adverse effect on Borrower’s business.

 

8.11                        Lien Priority.  Any Lien created hereunder or by any
other Loan Document shall at any time fail to constitute a valid and perfected
Lien on any of the Collateral purported to be secured thereby, subject to no
prior or equal Lien, other than Permitted Liens.

 

9.                                      RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent and/or Lenders may, and at
the written direction of any Lender shall,  without notice or demand, do any or
all of the following: (i) deliver notice of the Event of Default to Borrower,
(ii) by notice to Borrower declare all Obligations immediately due and payable
(but if an Event of Default described in Section 8.5 occurs all Obligations
shall be immediately due and payable without any action by Collateral Agent or
the Lenders) or (iii) by notice to Borrower suspend or terminate the
obligations, if  any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders (but if an Event of Default
described in Section 8.5 occurs all obligations, if any, of the Lenders to 
advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders shall be immediately terminated without any action by Collateral Agent
or the Lenders).

 

(b)                                 Without limiting the rights of the
Collateral Agent and the Lenders set forth in Section 9.1(a) above, upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
shall have the right, without notice or demand, to do any or all of the
following:

 

(i)                                     foreclose upon and/or sell or otherwise
liquidate, the Collateral;

 

(ii)                                  apply to the Obligations any (a) balances
and deposits of Borrower that Collateral Agent or any Lender holds or controls,
or (b) any amount held or controlled by Collateral Agent or any Lender owing to
or for the credit or the account of Borrower; and/or

 

(iii)                               commence and prosecute an Insolvency
Proceeding or consent to Borrower commencing any Insolvency Proceeding.

 

(c)                                  Without limiting the rights of the
Collateral Agent and the Lenders set forth in Sections 9.1(a) and (b) above,
upon the occurrence and during the continuance of an Event of Default,
Collateral Agent and each Lender shall have the right, without notice or demand,
to do any or all of the following:

 

(i)                                     settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that
Collateral Agent and/or Lenders consider advisable, notify any Person owing
Borrower money of Collateral Agent’s and Lenders’ security interest in such
funds, and verify the amount of such account;

 

(ii)                                  make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral.  Borrower shall assemble the Collateral if
Collateral Agent requests and make it available in a location as Collateral
Agent reasonably designates.  Collateral

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16

--------------------------------------------------------------------------------


 

Agent may enter premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Collateral Agent and/or
Lenders a license to enter and occupy any of its premises, without charge, to
exercise any of Collateral Agent’s and Lenders’ rights or remedies;

 

(iii)                               ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, and/or advertise for sale, the Collateral. 
Collateral Agent and Lenders are hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrower’s labels, patents,
copyrights, mask works, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any similar property as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Collateral Agent’s or
Lenders’ exercise of their rights under this Section 9.1, Borrower’s rights
under all licenses and all franchise agreements inure to Collateral Agent for
the benefit of the Lenders;

 

(iv)                              place a “hold” on any account maintained with
Collateral Agent or the Lenders and/or deliver a notice of exclusive control,
any entitlement order, or other directions or instructions pursuant to any
Control Agreement or similar agreements providing control of any Collateral;

 

(v)                                 demand and receive possession of Borrower’s
Books;

 

(vi)                              appoint a receiver to cease, manage and
realize any of the Collateral, and such receiver shall have any right and
authority as any competent court will grant or authorize in accordance with any
applicable law, including any power or authority to manage the business of
Borrower; and

 

(vii)                           Subject to clauses 9.1(a) and (b), exercise all
rights and remedies available to Collateral Agent and Lenders under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

9.2                               Power of Attorney.  Borrower hereby
irrevocably appoints Collateral Agent as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to:  (a) endorse Borrower’s name on any checks or other forms of
payment or security; (b) sign Borrower’s name on any invoice or bill of lading
for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Collateral Agent determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Collateral Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Collateral Agent and the Lenders are
under no further obligation to make Advances hereunder.  Collateral Agent’s
foregoing appointment as Borrower’s attorney in fact, and all of Collateral
Agent’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Collateral Agent’s and the Lenders’ obligation to provide
Advances terminates.

 

9.3                               Protective Payments.  If Borrower fails to
obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower is obligated to pay
under this Agreement or any other Loan Document, Collateral Agent may obtain
such insurance or make such payment, and all amounts so paid by Collateral Agent
are Lenders’ Expenses and immediately due and payable, bearing interest at the
Default Rate, and secured by the Collateral.  Collateral Agent will make
reasonable efforts to provide Borrower with notice of Collateral Agent obtaining
such insurance or making such payment at the time it is obtained or paid or
within a reasonable time thereafter.  No such payments by Collateral Agent are
deemed an agreement to make similar payments in the future or Collateral Agent’s
waiver of any Event of Default.

 

9.4                               Application of Payments and Proceeds. 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17

--------------------------------------------------------------------------------


 

Collateral Agent or any Lender from or on behalf of Borrower of all or any part
of the Obligations, and, as between Borrower on the one hand and Collateral
Agent and Lenders on the other, Collateral Agent and Lenders shall have the
continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Collateral Agent and and/or
Lenders may deem advisable notwithstanding any previous application by
Collateral Agent or any Lender, and (b) the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders’ Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other indebtedness or
obligations of Borrower owing to Collateral Agent or any Lender under the Loan
Documents.  Any balance remaining shall be delivered to Borrower or to whoever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.  In carrying out the foregoing, (x) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.  Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to Pro Rata Share unless
expressly provided otherwise.  Collateral Agent, or if applicable, each Lender,
shall promptly remit to the other Lenders such sums as may be necessary to
ensure the ratable repayment of each Lender’s portion of any Term Loan and the
ratable distribution of interest, fees and reimbursements paid or made by
Borrower.  Notwithstanding the foregoing, a Lender receiving a scheduled payment
shall not be responsible for determining whether the other Lenders also received
their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to Collateral
Agent or other Lenders such sums as may be necessary to ensure the ratable
payment of such scheduled payments, as instructed by Collateral Agent.  Any
payment or distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its ratable share, then
the portion of such payment or distribution in excess of such Lender’s ratable
share shall be received by such Lender in trust for and shall be promptly paid
over to the other Lender for application to the payments of amounts due on the
other Lenders’ claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
Collateral Agent and other Lenders for purposes of perfecting Collateral Agent’s
and Lenders’ security interest therein.

 

9.5                               Liability for Collateral.  So long as
Collateral Agent and the Lenders comply with reasonable banking practices
regarding the safekeeping of the Collateral in the possession or under the
control of Collateral Agent and the Lenders, (i) Collateral Agent and the
Lenders shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person; and (ii) Borrower bears all risk of loss, damage or
destruction of the Collateral.

 

9.6                               No Waiver; Remedies Cumulative.  Collateral
Agent’s or any Lenders’ failure, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or any other Loan
Document shall not waive, affect, or diminish any right of Collateral Agent or
any Lender thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by Collateral
Agent and Lenders and then is only effective for the specific instance and
purpose for which it is given.  Collateral Agent’s and Lenders’ rights and
remedies under this Agreement and the other Loan Documents are cumulative. 
Collateral Agent and Lenders have all rights and remedies provided under the
Code, any applicable law, by law, or in equity.  Collateral Agent’s or any
Lenders’ exercise of one right or remedy is not an election, and Collateral
Agent’s waiver of any Event of Default is not a continuing waiver.  Collateral
Agent’s or any Lender’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

9.7                               Demand Waiver.  Borrower waives, to the
fullest extent permitted by law, demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent or Lenders
on which Borrower is liable.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18

--------------------------------------------------------------------------------


 

10.                               NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Any of Collateral Agent, Lender or Borrower may change its mailing or
electronic mail address or facsimile number by giving the other party written
notice thereof in accordance with the terms of this Section 10.

 

If to Borrower:                     Anacor Pharmaceuticals, Inc.

1020 East Meadow Circle

Palo Alto, California  94303-4230

Attn: Chief Financial Officer

Fax:  (650) 543-7660

 

with a copy to:                     Cooley LLP

3175 Hanover Street

Palo Alto, California 94304-1130

Attn: Glen Sato

Fax:  (650) 849-7400

Email: gsato@cooley.com

 

If to Collateral Agent:        Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Attention:  General Counsel, with a copy to Chad Norman

Fax:  650-473-9194

 

If to HTIII:                           Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Attention:  General Counsel, with a copy to Chad Norman

Fax:  650-473-9194

 

11.                               CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the county of Santa
Clara, California.  NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT AND
LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR
APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE COLLATERAL
AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19

--------------------------------------------------------------------------------


 

certified mail addressed to Borrower at the address set forth in Section 10 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of Borrower’s actual receipt thereof or three (3) days after
deposit in the U.S. mails, first class, registered or certified mail return
receipt requested, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings. 
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings.  The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge.  The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a).  Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

12.                               GENERAL PROVISIONS

 

12.1                        Successors and Assigns. This Agreement binds and is
for the benefit of the successors and permitted assigns of each party.  Borrower
may not transfer, pledge or assign this Agreement or any rights or obligations
under it without Collateral Agent’s and Lenders’ prior written consent (which
may be granted or withheld in Collateral Agent’s and Lenders’ discretion,
subject to Section 12.6).  The Lenders have the right, without the consent of or
notice to Borrower, to sell, transfer, assign, pledge, negotiate, or grant
participation in (any such sale, transfer, assignment, negotiation, or grant of
a participation, a “Lender Transfer”) all or any part of, or any interest in,
the Lenders’ obligations, rights, and benefits under this Agreement and the
other Loan Documents provided, however, that any such Lender Transfer (other
than a transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20

--------------------------------------------------------------------------------


 

12.2                        Indemnification.  Borrower agrees to indemnify,
defend and hold Collateral Agent and the Lenders and their respective directors,
officers, employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders  (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lenders’
Expenses incurred, or paid by Indemnified Person from, following, or arising
from transactions between Collateral Agent, and/or the Lenders and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s  gross negligence or willful
misconduct. Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds.

 

12.3                        Time of Essence.  Time is of the essence for the
performance of all Obligations in this Agreement.

 

12.4                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

12.5                        Correction of Loan Documents.  Collateral Agent and
the Lenders may correct patent errors and fill in any blanks in this Agreement
and the other Loan Documents consistent with the agreement of the parties.

 

12.6                        Amendments in Writing; Integration.  (a) No
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, no approval or consent thereunder, or any
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:

 

(i)                                     no such amendment, waiver or other
modification that would have the effect of increasing or reducing a Lender’s
Term Loan Commitment or Commitment Percentage shall be effective as to such
Lender without such Lender’s written consent;

 

(ii)                                  no such amendment, waiver or modification
that would affect the rights and duties of Collateral Agent shall be effective
without Collateral Agent’s written consent or signature;

 

(iii)                               no such amendment, waiver or other
modification shall, unless signed by all the Lenders directly affected thereby,
(A) reduce the principal of, rate of interest on or any fees with respect to any
Term Loan or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Term Loan (B) postpone the
date fixed for, or waive, any payment of principal of any Term Loan or of
interest on any Term Loan (other than default interest) or any fees provided for
hereunder (other than late charges or for any termination of any commitment);
(C) change the definition of the term “Required Lenders” or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all or any material portion of the Collateral,
authorize Borrower to sell or otherwise dispose of all or substantially all or
any material portion of the Collateral or release any guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.6 or the definitions of the terms used in this
Section 12.6 insofar as the definitions affect the substance of this
Section 12.6; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan  Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21

--------------------------------------------------------------------------------


 

Section 9.4 or amend any of the definitions Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; or (I) amend any of the provisions of Section 12.10. 
It is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;

 

(iv)                              the provisions of the foregoing clauses (i),
(ii) and (iii) are subject to the provisions of any interlender or agency
agreement among the Lenders and Collateral Agent pursuant to which any Lender
may agree to give its consent in connection with any amendment, waiver or
modification of the Loan Documents only in the event of the unanimous agreement
of all Lenders.

 

(b)                                 Other than as expressly provided for in
Section 12.6(a)(i)-(iii), Collateral Agent may, if requested by the Required
Lenders, from time to time designate covenants in this Agreement less
restrictive by notification to a representative of Borrower.

 

(c)                                  This Agreement and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

 

12.7                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.

 

12.8                        Survival.  All covenants, representations and
warranties made in this Agreement continue in full force until this Agreement
has terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied.  The obligation
of Borrower in Section 12.2 to indemnify each Lender and Collateral Agent, as
well as the confidentiality provisions in Section 12.9 below, shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run.

 

12.9                        Confidentiality.  In handling any confidential
information of Borrower, the Lenders and Collateral Agent shall exercise the
same degree of care that it exercises for their own proprietary information, but
disclosure of information may be made: (a) to the Lenders’ and Collateral
Agent’s Subsidiaries or Affiliates; (b) to prospective transferees or purchasers
of any interest in the Advances (provided, however, the Lenders and Collateral
Agent shall use commercially reasonable efforts to obtain such prospective
transferee’s or purchaser’s agreement to the terms of this provision); (c) as
required by law, regulation, subpoena, or other order; (d) to Lenders’ or
Collateral Agent’s regulators or as otherwise required in connection with an
examination or audit; (e) as Collateral Agent considers appropriate in
exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Collateral Agent so long as such service
providers have executed a confidentiality agreement with the Lenders and
Collateral Agent with terms no less restrictive than those contained herein.
Confidential information does not include information that either: (i) is in the
public domain or in the Lenders’ and/or Collateral Agent’s possession when
disclosed to the Lenders and/or Collateral Agent, or becomes part of the public
domain after disclosure to the Lenders and/or Collateral Agent; or (ii) is
disclosed to the Lenders and/or Collateral Agent by a third party, if the
Lenders and/or Collateral Agent does not know that the third party is prohibited
from disclosing the information. Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis, so
long as neither the Collateral Agent nor any Lenders disclose Borrower’s
identity or the identity of any person associated with Borrower unless otherwise
expressly permitted by this Agreement.  The provisions of the immediately
preceding sentence shall survive the termination of this Agreement.

 

12.10                 Right of Set Off.  Borrower hereby grants to Collateral
Agent and to each Lender, a lien, security interest and right of set off as
security for all Obligations to Collateral Agent and each Lender hereunder,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Collateral Agent or the Lenders or any entity under
the control of

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22

--------------------------------------------------------------------------------


 

Collateral Agent or the Lenders (including a Collateral Agent affiliate) or in
transit to any of them.  At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Collateral Agent
or the Lenders may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.                               COLLATERAL AGENT

 

13.1                        Appointment and Authorization of Collateral Agent. 
Each Lender hereby irrevocably appoints, designates and authorizes Collateral
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Collateral
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Collateral Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

13.2                        Delegation of Duties.  Collateral Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
its, or its agents or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Collateral Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects in
the absence of gross negligence or willful misconduct.

 

13.3                        Liability of Collateral Agent.  Except as otherwise
provided herein, no Collateral Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by Borrower or any officer thereof, contained herein or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Collateral Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Collateral Agent-Related Person shall be under any obligation to any Lender or
participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of Borrower
or any Affiliate thereof.

 

13.4                        Reliance by Collateral Agent.  Collateral Agent may
rely, and shall be fully protected in acting, or refraining to act, upon, any
resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order, bond or other paper or document that it has no reason
to believe to be other than genuine and to have been signed or presented by the
proper party or parties or, in the case of cables, telecopies and telexes, to
have been sent by the proper party or parties.  In the absence of its gross
negligence or willful misconduct, Collateral Agent may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to Collateral Agent and
conforming to the requirements of the Loan Agreement or any of the other Loan
Documents.  Collateral Agent may consult with counsel, and any opinion or legal
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, not taken or suffered by Collateral Agent
hereunder or under any Loan Documents in accordance therewith.  Collateral Agent
shall have the right at any time to seek instructions concerning the
administration of the Collateral from any court of

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23

--------------------------------------------------------------------------------


 

competent jurisdiction.  Collateral Agent shall not be under any obligation to
exercise any of the rights or powers granted to Collateral Agent by this
Agreement, the Loan Agreement and the other Loan Documents at the request or
direction of Lenders unless Collateral Agent shall have been provided by Lenders
with adequate security and indemnity against the costs, expenses and liabilities
that may be incurred by it in compliance with such request or direction.

 

13.5                        Notice of Default.  Unless the officers of
Collateral Agent acting in their capacity as officer of Collateral Agent on
Borrower’s account have actual knowledge thereof or have been notified in
writing thereof by Lenders, Collateral Agent shall not be required to ascertain
or inquire as to the existence or possible existence of any Event of Default. 
Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any default and/or Event of Default, unless Collateral Agent shall
have received written notice from a Lender or Borrower, describing such default
or Event of Default.  Collateral Agent will notify the Lenders of its receipt of
any such notice. Collateral Agent shall take such action with respect to an
Event of Default as may be determined by Lenders in accordance with the terms of
Section 9(a); provided, however, that while an Event of Default has occurred and
is continuing, Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as Collateral Agent shall deem advisable or in the best interest of the
Lenders, including without limitation,  satisfaction of other security
interests, liens or encumbrances on the Collateral not permitted under the Loan
Documents, payment of taxes on behalf of Borrower, payments to landlords,
warehouseman, bailees and other persons in possession of the Collateral and
other actions to protect and safeguard the Collateral, and actions with respect
to insurance claims for casualty events affecting Borrower and/or the
Collateral.

 

13.6                        Credit Decision; Disclosure of Information by
Collateral Agent.  Each Lender acknowledges that no Collateral Agent-Related
Person has made any representation or warranty to it, and that no act by
Collateral Agent hereafter taken, including any consent to and acceptance of any
assignment or review of the affairs of Borrower or any Affiliate thereof, shall
be deemed to constitute any representation or warranty by any Collateral
Agent-Related Person to any Lender as to any matter, including whether
Collateral Agent-Related Persons have disclosed material information in their
possession. Each Lender represents to Collateral Agent that it has,
independently and without reliance upon any Collateral Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and its
Subsidiaries, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any Collateral
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Collateral Agent herein, Collateral Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrower or any of its Affiliates which may
come into the possession of any Collateral Agent-Related Person.

 

13.7                        Indemnification of Collateral Agent.  Each Lender
severally, but not jointly, agrees (a) to indemnify and hold Collateral Agent
(and each Collateral Agent-Related Person) harmless from and against and
(b) promptly upon receipt by each Lender of Collateral Agent’s statement, to
reimburse Collateral Agent, according to such Lender’s Pro Rata Share, to the
extent Collateral Agent shall not otherwise have been reimbursed by Borrower on
account of and for, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, the fees and disbursements of counsel and other advisors) or
disbursements of any kind of nature whatsoever with respect to Collateral
Agent’s performance of its duties under this Agreement and the other Loan
Documents; provided, however, that no Lender shall be liable for the payment to
Collateral Agent of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from Collateral Agent’s gross negligence or willful
misconduct.  Such reimbursement shall not in any respect release Borrower from
any liability or obligation.  If any indemnity furnished to Collateral Agent for
any purpose shall, in the opinion of Collateral Agent, be insufficient or become
impaired, Collateral Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24

--------------------------------------------------------------------------------


 

until such additional indemnity is furnished.  Collateral Agent’s right to
indemnification shall survive termination of this Agreement.

 

13.8                        Collateral Agent in its Individual Capacity.  With
respect to its Advances, HTGC shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not Collateral Agent, and the terms “Lender” and “Lenders” include HTGC
in its individual capacity.

 

13.9                        Successor Collateral Agent.  Collateral Agent may
resign at any time by giving thirty (30) days’ prior written notice thereof to
Lenders and Borrower; provided, however, that the retiring Collateral Agent
shall continue to serve until a successor Collateral Agent shall have been
selected and approved pursuant to this Section 13.9.  Upon any such notice,
Collateral Agent shall have the right to appoint, subject to the consent of
Lenders, a successor Collateral Agent.  Without limitation of the foregoing, if
Collateral Agent become insolvent or commits any act or omission constituting
gross negligence or willful misconduct of its duties as Collateral Agent
hereunder, then the Lenders shall have the right to replace the Collateral
Agent.  Upon the acceptance of its appointment as successor Collateral Agent
hereunder, the Person acting as such successor Collateral Agent shall succeed to
all the rights, powers and duties of the retiring Collateral Agent and the
respective term “Collateral Agent” means such successor Collateral Agent and the
retiring Collateral Agent’s appointment, powers and duties in such capacities
shall be terminated without any other further act or deed on its behalf. After
any retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Article 13 and Sections 2.3(d) and 12.2 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement.

 

13.10                 Proofs of Claim.  In case of any Insolvency Proceeding
relative to Borrower, each Lender shall promptly file a claim or claims, on the
form required in such proceeding, for the full outstanding amount of such
Lender’s claim, and shall use its best efforts to cause said claim or claims to
be approved and each of the Lenders hereby irrevocably agrees that, to the
extent that it fails timely to do so, any other Lender may in the name of the
first Lender, or otherwise, prove up (but not vote) any and all claims of the
first Lender relating to the first Lender’s claim.

 

13.11                 Collateral and Guaranty Matters.  The Lenders irrevocably
authorize Collateral Agent, at its option and in its discretion, to release any
guarantor and any Lien on any Collateral granted to or held by Collateral Agent
under any Loan Document (i) upon the date that all Obligations due hereunder
have been fully and indefeasibly paid in full and no Term Loan Commitments or
other obligations of any Lender to provide funds to Borrower under this
Agreement remain outstanding, (ii) that is transferred or to be transferred as
part of or in connection with any Transfer permitted hereunder or under any
other Loan Document, or (iii) as approved in accordance with Section 12.6. Upon
request by Collateral Agent at any time, all Lenders will confirm in writing
Collateral Agent’s authority to release its interest in particular types or
items of Property, pursuant to this Section 13.11.

 

13.12                 Cooperation of Borrower.  If necessary, Borrower agrees to
(i) execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Collateral Agent and prospective participants
and assignees of Term Loan Commitments or Advances (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing)  and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

 

14.                               DEFINITIONS

 

14.1                        Definitions.  As used in this Agreement, the
following terms have the following meanings:

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25

--------------------------------------------------------------------------------


 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I.

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Advance” is any Term Loan or any other extension of credit by Collateral Agent
or Lenders for Borrower’s benefit.

 

“Advance Request Form” is those certain form attached hereto as Exhibit B.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Date” is January 1, 2015, provided that if the Federal Drug
Administration approves Tavaborole on or before December 15, 2014, the
Amortization Date shall be extended to July 1, 2015.

 

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Approved Lender” has the meaning given it in Section 12.1.

 

“Basic Rate” means with respect to each Term Loan for any day, the per annum
rate of interest (based on a year of 360 days) equal to the greater of either
(i) eleven and sixty-five one-hundredths percent (11.65%) and (ii) the sum of
(a) the Prime Rate as reported in The Wall Street Journal minus five and
one-quarter percent (5.25%), plus (b) eleven and sixty-five one-hundredths
percent (11.65%); notwithstanding the above, such rate shall not exceed fourteen
and nine-tenths percent (14.90%).

 

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” is defined in the preamble hereof.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26

--------------------------------------------------------------------------------


 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal, and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent.  For the avoidance of doubt, the direct
purchase by Borrower, any guarantor, co-borrower, or any subsidiary of Borrower
of any Auction Rate Securities, or purchasing participations in, or entering
into any type of swap or other derivative transaction, or otherwise holding or
engaging in any ownership interest in any type of Auction Rate Security by
Borrower, any guarantor, co-borrower, or any subsidiary of Borrower shall be
conclusively determined by the Lenders as an ineligible Cash Equivalent, and any
such transaction shall expressly violate each other provision of this agreement
governing Permitted Investments.  Notwithstanding the foregoing, Cash
Equivalents does not include and Borrower and its Subsidiaries are prohibited
from purchasing, purchasing participations in, entering into any type of swap or
other equivalent derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, including, without
limitation, any corporate or municipal bonds with a long-term nominal maturity
for which the interest rate is reset through a dutch auction and more commonly
referred to as an auction rate security.

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A and any and all other properties, rights and assets of Borrower
granted by Borrower to Collateral Agent for the ratable benefit of the Lenders
or arising under the Code or other applicable law, now, or in the future.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Collateral Agent” means, HTGC, not in its individual capacity, but solely in
its capacity as agent on behalf of and for the benefit of the Lenders.

 

“Collateral Agent-Related Person” means the Collateral Agent, together with its
Affiliates, and the officers, directors, employees, agents, advisors, auditors
and attorneys-in-fact of such Persons; provided, however, that no Collateral
Agent-Related Person shall be an Affiliate of Borrower.

 

“Commitment Fee” means $60,000.00, which fee is due to Lender on or prior to the
Effective Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of Borrower.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower and Collateral Agent pursuant to which
Collateral Agent obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account as disclosed in
writing to Lenders as of the Effective Date.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of
$500,000,000, and in each case of clauses (i) through (iv), which, through its
applicable lending office, is capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include (i) Borrower or any of
Borrower’s Affiliates or Subsidiaries or (ii) unless an Event of Default has
occurred and is continuing, a direct competitor of Borrower or a vulture hedge
fund, each as determined by Collateral Agent.  Notwithstanding the foregoing,
(x) in connection with assignments by a Lender due to a forced divestiture at
the request of any regulatory agency, the restrictions set forth herein shall
not apply and Eligible Assignee shall mean any Person or party and (y) in
connection with a Lender’s own financing or securitization transactions, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party; provided
that no such sale, transfer, pledge or assignment under this clause (y) shall
release such Lender from any of its obligations hereunder or substitute any such
Person or party for such Lender as a party hereto until Collateral Agent shall
have received and accepted an effective assignment agreement from such Person or
party in form satisfactory to Collateral Agent

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28

--------------------------------------------------------------------------------


 

executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Collateral Agent reasonably shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Existing Indebtedness” means the indebtedness of Borrower to Oxford in the
aggregate principal outstanding amount as of the Effective Date of approximately
Twenty Million Six Hundred Seventy-Two Thousand Eight Hundred Seven and 85/100
Dollars ($20,672,807.85) pursuant to that certain Loan and Security Agreement
between Oxford, as Collateral Agent for the Lenders listed therein, and
Borrower, dated as of March 18, 2011 (as amended from time to time).

 

“Event of Default” is defined in Section 8.

 

“Funding Date” is the Effective Date for the Term A Loan, and the date on which
the Term B Loan or Term C Loan, as applicable, is made to or on account of
Borrower which shall be a Business Day during the Second Draw Period and the
Third Draw Period, respectively.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, and the goodwill of the
business of any Person connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, clinical and non-clinical data, rights
to unpatented inventions,  and any claims for damage by way of any past,
present, or future infringement of any of the foregoing.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Joinder Agreement” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit H.

 

“Lender” is any one of the Lenders.

 

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificate, each Compliance Certificate, any subordination agreements, the ACH
Authorization, any note, or notes or guaranties executed by Borrower, the
Joinder Agreements, the landlord consents, the Control Agreements and any other
present or future agreement between Borrower and/or any guarantor for the
benefit of Lenders and Collateral Agent in connection with this Agreement, all
as amended, restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s and/or Lenders’ Lien in the Collateral or in the
value of such Collateral; or (b) a material impairment of the prospect of
repayment of any portion of the Obligations.

 

“Maturity Date” is, for each Term Loan, July 1, 2017.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lenders’ Expenses, the Prepayment Fee, and other amounts Borrower owes
the Lenders now or later, whether under this Agreement, the Loan Documents
(other than the Warrants), or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), cash management

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30

--------------------------------------------------------------------------------


 

services, and foreign exchange contracts, if any, and including interest
accruing after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or
Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State of such Person’s jurisdiction of
organization on a date that is no earlier than 30 days prior to the Effective
Date, and, (a) if such Person is a corporation, its bylaws in current form,
(b) if such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.

 

“Oxford” is Oxford Finance Corporation.

 

“Payment Date” is the first (1st) calendar day of each calendar month.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)                                 Borrower’s Indebtedness to the Lenders and
Collateral Agent under this Agreement and the other Loan Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and shown on the Perfection Certificate;

 

(c)                                  Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness secured by liens specified in
clause (c) of the definition of “Permitted Liens” provided such Indebtedness
shall not exceed (i) One Million Dollars ($1,000,000) in the aggregate principal
amount outstanding at any one time during the period from the Effective Date
through the first anniversary of the Effective Date; plus (ii) an additional One
Million Dollars ($1,000,000) (for an aggregate principal amount not to exceed
Two Million Dollars ($2,000,000) outstanding at any one time during the period
from the day after the first anniversary of the Effective Date through the
second anniversary of the Effective Date; and (iii) an additional One Million
Dollars ($1,000,000) (for an aggregate principal amount not to exceed Three
Million Dollars ($3,000,000) outstanding at any one time during the period from
the day after the second anniversary of the Effective Date; provided that prior
to incurring any Indebtedness of the type or amount described in clause (ii) or
(iii) above, Borrower shall have consummated (and provided Collateral Agent
satisfactory evidence of) a co-development or co-marketing transaction, in form
and substance satisfactory to Collateral Agent in its sole discretion, that
results in Borrower receiving adequate consideration for such co-development or
co-marketing transaction consistent with industry practice (including, but not
limited to, royalty payments, upfront or milestone payments, or distribution
rights);

 

(f)                                   Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of Borrower’s
business;

 

(g)                                  Indebtedness with respect to letters of
credit outstanding as of the date hereof, not to exceed Two Hundred Thousand
Dollars ($200,000);

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31

--------------------------------------------------------------------------------


 

(h)           Other unsecured Indebtedness in an aggregate principal amount not
to exceed $100,000;

 

(i)            Indebtedness owing to State Street Bank and Trust Company (“State
Street”) pursuant to that certain Custodianship Agreement Between Borrower and
State Street executed as of June 20, 2007, provided that such Indebtedness shall
be limited to the purpose of securities settlements, foreign exchange contracts,
assumed settlement, and account overdrafts, each related to short term
investment and treasury management functions and shall not include any lines of
credit or advances for other purposes; and

 

(j)            extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (e) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;

 

(b)           Investments permitted by Borrower’s investment policy as in effect
as of the Effective Date, as approved by Borrower’s Board of Directors;

 

(c)           Investments securing letters of credit issued in favor of Borrower
and outstanding as of the date hereof, not to exceed Two Hundred Thousand
Dollars ($200,000);

 

(d)           Investments in newly-formed Subsidiaries organized in the United
States, provided that such Subsidiaries enter into a Joinder Agreement promptly
after their formation by  Borrower and execute such other documents as shall be
reasonably requested by Collateral Agent;

 

(e)           Investments in newly-formed Subsidiaries organized outside of the
United States, provided that (i) the amount of cash Investments in such
Subsidiaries (A) does not exceed the amounts necessary to support the formation
and maintenance of such foreign Subsidiaries, and (B) does not exceed an
aggregate amount of $1,000,000 in any fiscal year, and (ii) 65% of the voting
capital stock of such Subsidiaries is pledged to Collateral Agent promptly after
their formation by  Borrower in compliance with Section 6.11; and

 

(f)            Investments in cash and Cash Equivalents.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended , and the Treasury Regulations adopted thereunder;

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment, or (ii) on existing
Equipment when acquired, in each case if the Lien is confined to the property
and improvements and the proceeds of the Equipment; provided that such Liens
under this clause (c) (A) may have priority over liens granted to Collateral
Agent hereunder to the extent provided under the Code so long as the
Indebtedness secured by the Liens remain outstanding and (B) may secure
Indebtedness of no more than the amounts set forth in clause (e) of the
definition of “Permitted Indebtedness;”

 

(d)           banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred or made in connection with letters of credit issued in
favor of Borrower and outstanding as of the date hereof;

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

32

--------------------------------------------------------------------------------


 

(e)           statutory Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons imposed without
action of such parties, provided they have no priority over any of Collateral
Agent’s Lien and the aggregate amount of the obligations secured by such Liens
does not any time exceed Twenty-Five Thousand Dollars ($25,000);

 

(f)            leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Collateral Agent or any Lender a security
interest;

 

(g)           banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred or made in the ordinary course of business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure solely payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

 

(h)           Liens to secure payment of workers’ compensation, employment
insurance, social security and other like obligations incurred in the ordinary
course of business (other than Liens imposed by ERISA);

 

(i)            Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;

 

(j)            licenses of Intellectual Property permitted by Section 7.1
hereof; and

 

(k)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) and (d) above, but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness may not increase.

 

“Permitted Transfer” means the non-exclusive license of Borrower’s Intellectual
Property to its foreign Subsidiaries contemplated to be formed in the Cayman
Islands and Ireland, as previously disclosed to Collateral Agent.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prepayment Fee” means with respect to all or any part of any Term Loan subject
to prepayment prior to the Maturity Date, whether by mandatory or voluntary
prepayment, acceleration or otherwise, an additional fee payable to the Lenders
in amount equal to:

 

(i)            for a prepayment made on or after the Effective Date and on or
prior to the first anniversary thereof, three percent (3.00%) of the principal
amount of the Term Loans prepaid;

 

(ii)           for a prepayment made after the first anniversary of the
Effective Date but on or before the second anniversary of the Effective Date,
two percent (2.00%) of the principal amount of the Term Loans prepaid; and

 

(iii)          for a prepayment made thereafter, one percent (1.00%) of the
principal amount of the Term Loans prepaid.

 

“Pro Rata Share” means, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

33

--------------------------------------------------------------------------------


 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their respective Term Loans, Lenders
holding one hundred percent (100%) of the aggregate outstanding principal
balance of the Term Loans, or (ii) at any time from and after any Original
Lender has assigned or transferred any interest in its Term Loans, Lenders
holding, sixty-six percent (66%) or more of the aggregate outstanding principal
balance of the Term Loans, plus, in respect of this clause (ii), (A) each
Original Lender that has not assigned or transferred any portion of its
respective Term Loan and (B) each assignee of an Original Lender provided such
assignee was assigned or transferred and continues to hold 100% of the assigning
Original Lender’s interest in the Term Loans (in each case in respect of clauses
(A) and (B) of this clause (ii), whether or not such Lender is included within
the Lenders holding sixty-six percent (66%) of the Terms Loans).  For purposes
of this definition only, a Lender shall be deemed to include itself, and any
Lender that is an Affiliate or Approved Fund of such Lender.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any Chief Executive Officer, Chief Financial Officer,
Vice President of Finance and Controller, or Vice President of Finance, acting
alone.

 

“Second Draw Period” means the period commencing on the Effective Date and
ending on the earlier of (i) December 5, 2013, and (ii) the occurrence of an
Event of Default; provided, however, that the Second Draw Period shall not
commence if on the date of the request for the Term B Loan an Event of Default
has occurred and is continuing.

 

“SBA” shall have the meaning assigned to such term in Section 6.13.

 

“SBIC” shall have the meaning assigned to such term in Section 6.13.

 

“SBIC Act” shall have the meaning assigned to such term in Section 6.13.

 

“Secured Promissory Note” is defined in Section 2.4.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Collateral Agent and the Lenders entered into between Collateral
Agent, Borrower, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

 

“Subsidiary” means, with respect to any Person, any Person of which 50.0% or
more of the voting stock or other equity interests (in the case of Persons other
than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

 

“Term Loan” is defined in Section 2.2(a)(iii) hereof.

 

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

 

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

 

“Term C Loan” is defined in Section 2.2(a)(iii) hereof.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

34

--------------------------------------------------------------------------------


 

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Third Draw Period” means the period commencing on the Federal Drug
Administration’s approval of Tavaborole and ending on the earlier of (i) thirty
(30) days thereafter, (ii) December 15, 2014, and (iii) the occurrence of an
Event of Default; provided, however, that the Third Draw Period shall not
commence if on the date of the request for the Term C Loan an Event of Default
has occurred and is continuing.

 

“Transfer” is defined in Section 7.1.

 

“Warrants” are those certain Warrants to purchase stock dated as of the
Effective Date executed by Borrower in favor of Lenders.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By

/s/ Geoffrey Parker

 

Name:

Geoffrey Parker

 

Title:

SVP & CFO

 

 

 

 

LENDERS AND COLLATERAL AGENT:

 

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC., as Collateral Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ K. Nicholas Martitsch

 

Name:

K. Nicholas Martitsch

 

Title:

Associate General Counsel

 

 

 

 

 

 

HERCULES TECHNOLOGY III, L.P.,

 

as a Lender

 

 

 

 

By:

Hercules Technology SBIC Management, LLC, its General Partner

 

 

 

 

By:

Hercules Technology Growth Capital, Inc., its Manager

 

 

 

 

By:

/s/ K. Nicholas Martitsch

 

Name:

K. Nicholas Martitsch

 

Title:

Associate General Counsel

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Table of Addenda, Exhibits and Schedules

 

Addendum 1:

SBA Provisions

 

 

Exhibit A:

Collateral Description

Exhibits B, B-1 and B-2:

Advance Request

 

Attachment to Advance Request

Exhibit C:

Compliance Certificate

Exhibit D:

Form of Secured Promissory Note

Exhibit E:

Corporate Borrowing Certificate

Exhibit F:

Borrower’s Deposit Accounts and Investment Accounts

Exhibit G:

Borrower’s Patents, Trademarks, Copyrights and Licenses

Exhibit H:

Joinder Agreement

Exhibit I:

ACH Debit Authorization Agreement

Schedule 1.1

Lenders and Commitments

Schedule 5.1

Perfection Certificate

Schedule 5.12

Capitalization

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

 

(a)           Borrower’s Business.  For purposes of this Addendum 1, Borrower
shall be deemed to include its “affiliates” as defined in Title 13 Code of
Federal Regulations Section 121.103.  Borrower represents and warrants to Lender
as of the Effective Date and covenants to Lender for a period of one year after
the Effective Date with respect to subsections 2, 3, 4, 5, 6 and 7 below, as
follows:

 

1.              Size Status.  Borrower does not have tangible net worth in
excess of $18 million or average net income after Federal income taxes
(excluding any carry-over losses) for the preceding two completed fiscal years
in excess of $6 million;

 

2.              No Relender.  Borrower’s primary business activity does not
involve, directly or indirectly, providing funds to others, purchasing debt
obligations, factoring, or long-term leasing of equipment with no provision for
maintenance or repair;

 

3.              No Passive Business.  Borrower is engaged in a regular and
continuous business operation (excluding the mere receipt of payments such as
dividends, rents, lease payments, or royalties).  Borrower’s employees are
carrying on the majority of day to day operations.  Borrower will not pass
through substantially all of the proceeds of the Loan to another entity;

 

4.              No Real Estate Business.  Borrower is not classified under Major
Group 65 (Real Estate) or Industry No. 1531 (Operative Builders) of the SIC
Manual.  The proceeds of the Loan will not be used to acquire or refinance real
property unless Borrower (x) is acquiring an existing property and will use at
least 51 percent of the usable square footage for its business purposes; (y) is
building or renovating a building and will use at least 67 percent of the usable
square footage for its business purposes; or (z) occupies the subject property
and uses at least 67 percent of the usable square footage for its business
purposes.

 

5.              No Project Finance.  Borrower’s assets are not intended to be
reduced or consumed, generally without replacement, as the life of its business
progresses, and the nature of Borrower’s business does not require that a stream
of cash payments be made to the business’s financing sources, on a basis
associated with the continuing sale of assets (e.g., real estate development
projects and oil and gas wells).  The primary purpose of the Loan is not to fund
production of a single item or defined limited number of items, generally over a
defined production period, where such production will constitute the majority of
the activities of Borrower (e.g., motion pictures and electric generating
plants).

 

6.              No Farm Land Purchases.  Borrower will not use the proceeds of
the Loan to acquire farm land which is or is intended to be used for
agricultural or forestry purposes, such as the production of food, fiber, or
wood, or is so taxed or zoned.

 

7.              No Foreign Investment.  The proceeds of the Loan will not be
used substantially for a foreign operation.  At the time of the Loan, Borrower
will not have more than 49 percent of its employees or tangible assets located
outside the United States.  The representation in this subsection (7) is made
only as of the date hereof and shall not continue for one year as contemplated
in the first sentence of this Section 1.

 

(b)           Small Business Administration Documentation.  Lender acknowledges
that Borrower completed, executed and delivered to Lender SBA Forms 480, 652 and
1031 (Parts A and B) together with a business plan showing Borrower’s financial
projections (including balance sheets and income and cash

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

flows statements) for the period described therein and a written statement
(whether included in the purchase agreement or pursuant to a separate statement)
from Lender regarding its intended use of proceeds from the sale of securities
to Lender (the “Use of Proceeds Statement”).  Borrower represents and warrants
to Lender that the information regarding Borrower and its affiliates set forth
in the SBA Form 480, Form 652 and Form 1031 and the Use of Proceeds Statement
delivered as of the Effective Date is accurate and complete.

 

(c)           Inspection.  The following covenants contained in this
Section (c) are intended to supplement and not to restrict the related
provisions of the Loan Documents.  Subject to the preceding sentence, Borrower
will permit, for so long as Lender holds any debt or equity securities of
Borrower, Lender or its representative, at Lender’ expense, and examiners of the
SBA to visit and inspect the properties and assets of Borrower, to examine its
books of account and records, and to discuss Borrower’s affairs, finances and
accounts with Borrower’s officers, senior management and accountants, all at
such reasonable times as may be requested by Lender or the SBA.

 

(d)           Annual Assessment.  Promptly after the end of each calendar year
(but in any event prior to February 28 of each year) and at such other times as
may be reasonably requested by Lender, Borrower will deliver to Lender a written
assessment of the economic impact of Lender’ investment in Borrower, specifying
the full-time equivalent jobs created or retained in connection with the
investment, the impact of the investment on the businesses of Borrower in terms
of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468.   Lender will assist Borrower with preparing such assessment.  In
addition to any other rights granted hereunder, Borrower will grant Lender and
the SBA access to Borrower’s books and records for the purpose of verifying the
use of such proceeds.  Borrower also will furnish or cause to be furnished to
Lender such other information regarding the business, affairs and condition of
Borrower as Lender may from time to time reasonably request.

 

(e)           Use of Proceeds.  Borrower will use the proceeds from the Loan
only for purposes set forth in Section 7.16.  Borrower will deliver to Lender
from time to time promptly following Lender’s request, a written report,
certified as correct by Borrower’s Chief Financial Officer, verifying the
purposes and amounts for which proceeds from the Loan have been disbursed. 
Borrower will supply to Lender such additional information and documents as
Lender reasonably requests with respect to its use of proceeds and will permit
Lender and the SBA to have access to any and all Borrower records and
information and personnel as Lender deems necessary to verify how such proceeds
have been or are being used, and to assure that the proceeds have been used for
the purposes specified in Section 7.16.

 

(f)            Activities and Proceeds.  Neither Borrower nor any of its
affiliates (if any) will engage in any activities or use directly or indirectly
the proceeds from the Loan for any purpose for which a small business investment
company is prohibited from providing funds by the SBIC Act, including 13 C.F.R.
§107.720.  Without obtaining the prior written approval of Lender, Borrower will
not change within 1 year of the date hereof, Borrower’s current business
activity to a business activity which a licensee under the SBIC Act is
prohibited from providing funds by the SBIC Act.

 

(g)           Redemption Provisions.  Notwithstanding any provision to the
contrary contained in the Certificate of Incorporation of Borrower, as amended
from time to time (the “Charter”), if, pursuant to the redemption provisions
contained in the Charter, Lender is entitled to a redemption of its Warrant,
such redemption (in the case of Lender) will be at a price equal to the
redemption price set forth in the Charter (the “Existing Redemption Price”). 
If, however, Lender delivers written notice to Borrower that the then current
regulations promulgated under the SBIC Act prohibit payment of the Existing
Redemption Price in the case of an SBIC (or, if applied, the Existing Redemption
Price would cause the capital stock issuable upon exercise of the Warrant to
lose its classification as an “equity security” and Lender has determined that
such classification is unadvisable), the amount Lender will be entitled to
receive shall be the greater of (i) fair market value of the securities being
redeemed taking into account the rights and preferences of such securities plus
any costs and expenses of the Lender incurred in making or maintaining the
Warrant, and (ii) the Existing Redemption Price where the amount of accrued but
unpaid dividends payable to the Lender is limited to Borrower’s earnings plus
any costs and expenses of the Lender incurred in making or

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

maintaining the Warrant; provided, however, the amount calculated in subsections
(i) or (ii) above shall not exceed the Existing Redemption Price.

 

(h)           Compliance and Resolution.   Borrower agrees that a failure to
comply with Borrower’s obligations under this Addendum, or any other set of
facts or circumstances where it has been asserted by any governmental regulatory
agency (or Lender believes that there is a substantial risk of such assertion)
that Lender and its affiliates are not entitled to hold, or exercise any
significant right with respect to, any securities issued to Lender by Borrower,
will constitute a breach of the obligations of Borrower under the financing
agreements between Borrower and Lender.  In the event of (i) a failure to comply
with Borrower’s obligations under this Addendum; or (ii) an assertion by any
governmental regulatory agency (or Lender believes that there is a substantial
risk of such assertion) of a failure to comply with Borrower’s obligations under
this Addendum, then (i) Lender and Borrower will meet and resolve any such issue
in good faith to the satisfaction of Borrower, Lender, and any governmental
regulatory agency, and (ii) upon request of Lender, Borrower will cooperate and
assist with any assignment of the financing agreements from Hercules Technology
III, L.P. to Hercules Technology Growth Capital, Inc.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished; any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same; trademarks, trade names, service marks, mask
works, rights of use of any name or domain names and, to the extent permitted
under applicable law, any applications therefor, whether registered or not; and
know-how, operating manuals, trade secret rights, clinical and non-clinical
data, rights to unpatented inventions; and any claims for damage by way of any
past, present, or future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, the Collateral shall include all
Accounts, license and royalty fees and other revenues, proceeds, or income
arising out of or relating to any of the foregoing; or (ii) more than 65% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Subsidiary organized in a jurisdiction
other than the United States.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and Lenders, Borrower has agreed not to encumber any of its Intellectual
Property.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADVANCE REQUEST

 

To:

Lenders:

Date:

June 7, 2013

 

Hercules Technology Growth Capital, Inc. (“HTGC”)

 

 

 

and Hercules Technology III, L.P. (“HTIII”)

 

 

 

400 Hamilton Avenue, Suite 310

 

 

 

Palo Alto, CA 94301

 

 

 

Facsimile: 650-473-9194

 

 

 

Attn: Chad Norman

 

 

 

Anacor Pharmaceuticals, Inc. (“Borrower”) hereby requests from Hercules
Technology Growth Capital, Inc. and , Hercules Technology III, L.P. (“Lenders”)
an Advance in the amount of Thirty Million Dollars ($30,000,000.00) on June 7,
2013 (the “Advance Date”) pursuant to the Loan and Security Agreement between
Borrower and Lenders (the “Agreement”). Capitalized words and other terms used
but not otherwise defined herein are used with the same meanings as defined in
the Agreement.

 

The proceeds of the Term A Loan shall be disbursed as follows:

 

Disbursement from HTGC:

 

 

 

Loan Amount

 

$15,000,000

 

Disbursement from HTIII:

 

 

 

 

 

 

 

Loan Amount

 

$15,000,000

 

 

 

 

 

Less:

 

 

 

— Existing Debt Payoff to be remitted to Oxford per the Payoff Letter dated
6/6/13

 

($15,045,152.07

)

— Existing Debt Payoff to be remitted to Horizon per the Payoff Letter dated
6/6/13

 

($7,522,576.10

)

— HTGC’s Legal Fees

 

($    15,000.00

)*

— HTGC’s Facility Fee

 

($    450,000.00

)

 

 

 

 

Net Proceeds of Term A Loan due from HTGC and HTIII:

 

$6,967,271.83

 

 

 

To disburse the Net Proceeds to Borrower, please:

 

 

 

Wire Funds to Borrower’s account

 

 

$6,967,271.83

 

 

Account Name:

Custody Services

Bank Name:

State Street Bank & Trust Company

Bank Address:

Crown Colony Park

 

1200 Crown Colony Drive

 

Quincy, MA 02169-0938

 

 

Account Number:

{ * }

ABA Number:

{ * }

 

--------------------------------------------------------------------------------

* Legal fees and costs are through the Effective Date.  Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.

 

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrants are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents. 
Borrower understands and acknowledges that Lenders have the right to review the
financial information supporting this representation and, based upon such review
in their sole discretion, Lenders may decline to fund the requested Advance.

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

Borrower agrees to notify Lenders promptly before the funding of the Advance if
any of the matters which  have been represented above shall not be true and
correct on the Borrowing Date and if Lenders have received no such notice before
the Advance Date then the statements set forth above shall be deemed to have
been made and shall be deemed to be true and correct as of the Advance Date.

 

Executed as of June 7, 2013.

 

 

BORROWER: ANACOR PHARMACEUTICALS, INC.

 

 

 

SIGNATURE:

/s/ Geoffrey Parker

 

TITLE:

Geoffrey Parker

 

PRINT NAME:

SVP & CFO

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT TO ADVANCE REQUEST

 

Dated:   June 7, 2013

 

Borrower hereby represents and warrants to Lenders that Borrower’s current name
and organizational status is as follows:

 

Name:

ANACOR PHARMACEUTICALS, INC.

Type of organization:

Corporation

State of organization:

Delaware

Organization file number:

3325077

 

Borrower hereby represents and warrants to Lenders that the street addresses,
cities, states and postal code of its principal executive office is as follows:

 

1020 East Meadow Circle, Palo Alto, California  94303-4230

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

ADVANCE REQUEST

 

To:

Lenders:

Date:

                        , 201    

 

Hercules Technology Growth Capital, Inc. (“HTGC”)

and Hercules Technology III, L.P. (“HTIII”)

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile:  650-473-9194

Attn:                                               

 

 

 

Anacor Pharmaceuticals, Inc. (“Borrower”) hereby requests from Hercules
Technology Growth Capital, Inc. and  Hercules Technology III, L.P. (“Lenders”)
an Advance in the amount of                            Dollars
($                      ) on                            , 201     (the “Advance
Date”) pursuant to the Loan and Security Agreement between Borrower and Lenders
(the “Agreement”). Capitalized words and other terms used but not otherwise
defined herein are used with the same meanings as defined in the Agreement.

 

The proceeds of the Term B Loan shall be disbursed as follows:

 

Disbursement from HTGC:

 

 

 

Loan Amount

 

 $

 

Net Proceeds of Term B Loan due from HTGC:

 

$

 

 

 

 

 

Disbursement from HTIII:

 

 

 

 

 

 

 

Loan Amount

 

 

$0

 

Net Proceeds of Term B Loan due from HTIII:

$0

 

 

To disburse the Net Proceeds to Borrower, please:

 

 

 

Wire Funds to Borrower’s account

 

$                       

 

 

Account Name:

Custody Services

Bank Name:

State Street Bank & Trust Company

Bank Address:

Crown Colony Park

 

1200 Crown Colony Drive

 

Quincy, MA 02169-0938

 

Account Number: { * }

ABA Number:       { * }

 

To the further credit of: Anacor Pharmaceuticals { * }

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrants are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents. 
Borrower understands and acknowledges that Lenders have the right to review the
financial information supporting this

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

representation and, based upon such review in its sole discretion, Lenders may
decline to fund the requested Advance.

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

Borrower agrees to notify Lenders promptly before the funding of the Advance  if
any of the matters which  have been represented above shall not be true and
correct on the Borrowing Date and if Lenders have received no such notice before
the Advance Date then the statements set forth above shall be deemed to have
been made and shall be deemed to be true and correct as of the Advance Date.

 

Executed as of                            , 201    .

 

 

BORROWER: ANACOR PHARMACEUTICALS, INC.

 

 

 

SIGNATURE:

 

 

TITLE:

 

 

PRINT NAME:

 

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT TO ADVANCE REQUEST

 

Dated:                                          

 

Borrower hereby represents and warrants to Lenders that Borrower’s current name
and organizational status is as follows:

 

Name:

ANACOR PHARMACEUTICALS, INC.

Type of organization:

Corporation

State of organization:

Delaware

Organization file number:

3325077

 

Borrower hereby represents and warrants to Lenders that the street address,
city, state and postal code of its principal executive office is as follows:

 

1020 EAST MEADOW CIRCLE, PALO ALTO, CALIFORNIA  94303-4230

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

ADVANCE REQUEST

 

To:

Lenders:

Date:

                         , 201    

 

Hercules Technology Growth Capital, Inc. (“HTGC”)

 

 

 

and Hercules Technology III, L.P. (“HTIII”)

 

 

 

400 Hamilton Avenue, Suite 310

 

 

 

Palo Alto, CA 94301

 

 

 

Facsimile: 650-473-9194

 

 

 

Attn:                                               

 

 

 

Anacor Pharmaceuticals, Inc. (“Borrower”) hereby requests from Hercules
Technology Growth Capital, Inc. and  Hercules Technology III, L.P. (“Lenders”)
an Advance in the amount of Five Million Dollars ($5,000,000.00) on
                           , 201      (the “Advance Date”) pursuant to the Loan
and Security Agreement between Borrower and Lenders (the “Agreement”).
Capitalized words and other terms used but not otherwise defined herein are used
with the same meanings as defined in the Agreement.

 

The proceeds of the Term C Loan shall be disbursed as follows:

 

Disbursement from HTGC:

 

 

 

Loan Amount

 

$5,000,000

 

Net Proceeds of Term C Loan due from HTGC:

 

$5,000,000

 

 

 

 

 

Disbursement from HTIII:

 

 

 

 

 

 

 

Loan Amount

 

$0

 

Net Proceeds of Term C Loan due from HTIII:

$0

 

 

To disburse the Net Proceeds to Borrower, please:

 

 

 

Wire Funds to Borrower’s account

 

$                       

 

 

Account Name:

Custody Services

 

Bank Name:

State Street Bank & Trust Company

 

Bank Address:

Crown Colony Park

 

 

1200 Crown Colony Drive

 

 

Quincy, MA 02169-0938

 

 

 

 

Account Number:

{ * }

 

ABA Number:

{ * }

 

 

 

 

To the further credit of: Anacor Pharmaceuticals { * }

 

 

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrants are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents. 
Borrower understands and acknowledges that Lenders have the right to review the
financial information supporting this

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

representation and, based upon such review in its sole discretion, Lenders may
decline to fund the requested Advance.

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

Borrower agrees to notify Lenders promptly before the funding of the Advance  if
any of the matters which  have been represented above shall not be true and
correct on the Borrowing Date and if Lenders have received no such notice before
the Advance Date then the statements set forth above shall be deemed to have
been made and shall be deemed to be true and correct as of the Advance Date.

 

Executed as of                            , 201    .

 

 

BORROWER: ANACOR PHARMACEUTICALS, INC.

 

 

 

SIGNATURE:

 

 

TITLE:

 

 

PRINT NAME:

 

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT TO ADVANCE REQUEST

 

Dated:                                        

 

Borrower hereby represents and warrants to Lenders that Borrower’s current name
and organizational status is as follows:

 

Name:

ANACOR PHARMACEUTICALS, INC.

Type of organization:

Corporation

State of organization:

Delaware

Organization file number:

3325077

 

Borrower hereby represents and warrants to Lenders that the street address,
city, state and postal code of its principal executive office is as follows:

 

1020 East Meadow Circle, Palo Alto, California  94303-4230

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Hercules Technology Growth Capital, Inc. and Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated June 7,
2013, and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc., as Collateral Agent and a Lender and Hercules Technology
III, L.P. as a Lender, and Anacor Pharmaceuticals, Inc. (the “Company”) as
Borrower. All capitalized terms not defined herein shall have the same meaning
as defined in the Loan Agreement.

 

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance for the period
ending                        of all covenants, conditions and terms and hereby
reaffirms that all representations and warranties contained therein are true and
correct on and as of the date of this Compliance Certificate with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties.  Attached are the required
documents supporting the above certification or with respect to quarterly and
annual financial statements, access (via posting and/or links on Borrower’s
website) to Borrower’s Form 10-Q or Form 10-K filed with the Securities and
Exchange Commission has been separately provided to Lenders.  The undersigned
further certifies that these are prepared in accordance with GAAP (except for
the absence of footnotes with respect to unaudited financial statement and
subject to normal year end adjustments) and are consistent from one period to
the next except as explained below.

 

REPORTING REQUIREMENT

 

REQUIRED

 

CHECK IF ATTACHED

Interim Financial Statements

 

Monthly within 45 days of first two months of each quarter

 

 

Interim Financial Statements

 

Quarterly within 5 days of Form 10-Q filing

 

 

Audited Financial Statements

 

FYE within 5 days of Form 10-K filing

 

 

 

 

Very Truly Yours,

 

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Geoffrey Parker

 

Name:

Geoffrey Parker

 

Its:

SVP & CFO

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SECURED TERM PROMISSORY NOTE

 

$[  ],000,000

 

Advance Date:               , 20[  ]

 

 

Maturity Date:                    , 20[ ]

 

FOR VALUE RECEIVED, ANACOR PHARMACEUTICALS, INC, a Delaware corporation, for
itself and each of its Subsidiaries (the “Borrower”) hereby promises to pay to
the order of [Hercules Technology Growth Capital, Inc., a Maryland corporation]
[Hercules Technology III, L.P., a Delaware limited partnership]  or the holder
of this Note (the “Lenders”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA
94301 or such other place of payment as the holder of this Secured Term
Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of [  ] Million Dollars ($[  ],000,000) or such other principal amount as
Lenders have advanced to Borrower, together with interest at a variable rate
equal to the Basic Rate (as defined in the Loan Agreement).

 

This Promissory Note is the Secured Promissory Note referred to in, and is
executed and delivered in connection with, that certain Loan and Security
Agreement dated June 7, 2013, by and between Borrower and Lenders (as the same
may from time to time be amended, modified or supplemented in accordance with
its terms, the “Loan Agreement”), and is entitled to the benefit and security of
the Loan Agreement and the other Loan Documents (as defined in the Loan
Agreement), to which reference is made for a statement of all of the terms and
conditions thereof.  All payments shall be made in accordance with the Loan
Agreement.  All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein.  An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lenders and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

 

BORROWER FOR ITSELF AND

 

 

ON BEHALF OF ITS SUBSIDIARIES:

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

ANACOR PHARMACEUTICALS, INC.

 

DATE:  June 7, 2013

LENDERS:

Hercules Technology Growth Capital, Inc. (“Collateral Agent”) and

 

 

 

Hercules Technology III, L.P. (jointly, “Lenders”)

 

 

 

I hereby certify as follows, as of the date set forth above:

 

1.  I am the Secretary, Assistant Secretary or other officer of Borrower.   My
title is as set forth below.

 

2.  Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

 

3.  Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 1 above.  Such Certificate of Incorporation has not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.

 

4.  The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Lenders may
rely on them until each Lender receives written notice of revocation from
Borrower.

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to
Add or Remove
Signatories

 

 

 

 

 

 

 

David P. Perry

 

President and Chief Executive Officer

 

/s/ David P. Perry

 

x

Geoffrey M. Parker

 

Senior Vice President; Chief Financial Officer

 

/s/ Geoffrey M. Parker

 

x

James R. Marconi

 

Vice President, Finance and Controller

 

/s/ James R. Marconi

 

x

 

 

 

 

 

 

 

Lucy O. Day

 

Vice President, Finance

 

/s/ Lucy O. Day

 

x

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from Lenders.

 

Execute Loan Documents.  Execute any loan documents any Lender requires.

 

Grant Security.  Grant Collateral Agent and Lenders a security interest in any
of Borrower’s assets.

 

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1

--------------------------------------------------------------------------------


 

Issue Warrants.  Issue warrants for Borrower’s capital stock.

 

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.  The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

 

 

By:

/s/ Glen Y. Sato

 

 

Name:

Glen Y. Sato

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the SVP & CFO                   of Borrower, hereby certify as to paragraphs
1 through 5 above, as of the date set forth above.

[print title]

 

 

 

By:

/s/ Geoffrey Parker

 

 

Name:

Geoffrey Parker

 

 

Title:

SVP & CFO

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

Bank of America

530 Lytton Ave., Suite 301

Palo Alto, CA 94301

Account number { * }

Operating Account in the name of Anacor Pharmaceuticals, Inc.

 

State Street Bank

1200 Crown Colony Dr., CC1-3

Quincy, MA 02169

Account number { * }

Investment Account in the name of Anacor Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

{ * }

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and between                        
                 ., a                        corporation (“Subsidiary”), and
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., as Collateral Agent and a Lender, and
Hercules Technology III, L.P. as a Lender.

 

RECITALS

 

A.  Subsidiary’s Affiliate, Anacor Pharmaceuticals, Inc. (“Company”) has entered
into that certain Loan and Security Agreement dated June 7, 2013, with Lenders,
as such agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;

 

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Lenders agree as follows:

 

1.              The recitals set forth above are incorporated into and made part
of this Joinder Agreement.  Capitalized terms not defined herein shall have the
meaning provided in the Loan Agreement.

 

2.              By signing this Joinder Agreement, Subsidiary shall be bound by
the terms and conditions of the Loan Agreement the same as if it were the
Borrower (as defined in the Loan Agreement) under the Loan Agreement, mutatis
mutandis, provided however, that Lenders shall have no duties, responsibilities
or obligations to Subsidiary arising under or related to the Loan Agreement or
the other agreements executed and delivered in connection therewith.  Rather, to
the extent that Lenders have any duties, responsibilities or obligations arising
under or related to the Loan Agreement or the other agreements executed and
delivered in connection therewith, those duties, responsibilities or obligations
shall flow only to Company and not to Subsidiary or any other person or entity. 
By way of example (and not an exclusive list): (a) Lenders’ providing notice to
Company in accordance with the Loan Agreement or as otherwise agreed between
Company and Lenders shall be deemed provided to Subsidiary; (b) a Lenders’
providing an Advance to Company shall be deemed an Advance to Subsidiary; and
(c) Subsidiary shall have no right to request an Advance or make any other
demand on Lenders.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Technology Growth Capital, Inc. and Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA  94301

 

Re:  Loan and Security Agreement dated June 7, 2013 between Anacor
Pharmaceuticals, Inc. (the “Borrower”) and Hercules Technology Growth
Capital, Inc. and Hercules Technology III, L.P. (individually and jointly, the
“Company”) (the “Agreement”)

 

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for the periodic payments due
under the Agreement to the Borrower’s account indicated below.  The Borrower
authorizes the depository institution named below to debit to such account.

 

DEPOSITORY NAME

 

BANK OF AMERICA

 

 

 

BRANCH

 

125 S. MARKET ST., 8TH FLOOR, SAN JOSE

 

CITY

 

SAN JOSE

 

 

 

STATE AND ZIP CODE

 

CALIFORNIA 95134

 

TRANSIT/ABA NUMBER

 

{ * }

 

 

 

ACCOUNT NUMBER

 

{ * }

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

Anacor Pharmaceuticals, Inc.

 

 

 

(Borrower)(Please Print)

/s/ Geoffrey Parker

 

 

 

 

 

By:

Geoffrey Parker

 

 

 

 

 

 

Date:

June 7, 2013

 

 

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Term A Loans

Lender

 

 

Term Loan Commitment

 

 

Commitment Percentage

HTGC

 

 

$15,000,000

 

 

50.00%

HTIII

 

 

$15,000,000

 

 

50.00%

TOTAL

 

 

$40,000,000

 

 

100.00%

 

Term B Loans

Lender

 

 

Term Loan Commitment

 

 

Commitment Percentage

HTGC

 

 

$10,000,000

 

 

100.00%

HTIII

 

 

$0

 

 

0%

TOTAL

 

 

$10,000,000

 

 

100.00%

 

Term C Loans

Lender

 

 

Term Loan Commitment

 

 

Commitment Percentage

HTGC

 

 

$5,000,000

 

 

100.00%

HTIII

 

 

$0

 

 

0%

TOTAL

 

 

$5,000,000

 

 

100.00%

 

Aggregate (all Term Loans)

Lender

 

 

Term Loan Commitment

 

 

Commitment Percentage

HTGC

 

 

$30,000,000

 

 

66.67%

HTIII

 

 

$15,000,000

 

 

33.33%

TOTAL

 

 

$45,000,000

 

 

100.00%

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

PERFECTION CERTIFICATE

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

 

Notes:

 

 

 

1.

This is a form designed to be completed in Microsoft Word.

 

 

 

 

2.

If there is not enough space for your answer, use the continuation sheet at the
end of this form or attach a separate Word document with the additional
information.

 

 

 

 

3.

When completed, submit this form by e-mail or fax to Hercules Technology Growth
Capital, Inc. and Hercules Technology III, L.P. Please also print this form and
submit a hard copy signed by an officer of the Company.

 

 

 

 

4.

This completed and executed certificate is a condition to closing and funding
the loan. Information contained herein may have an impact on the drafting of the
loan documents. The sooner this completed certificate is received by Hercules
Technology Growth Capital, Inc. and Hercules Technology III, L.P., the more
likely it is that the transaction can be finalized in a timely manner.

 

 

 

 

 

PERFECTION CERTIFICATE

 

TO:        Hercules Technology Growth Capital, Inc. and Hercules Technology III,
L.P.

 

The undersigned, the VP of Finance of ANACOR PHARMACEUTICALS, INC. (the
“Company”), hereby represents and warrants to you on behalf of the Company as
follows:

 

1.                                      NAMES OF THE COMPANY

 

a.             The name of the Company as it appears in its current Articles or
Certificate of Incorporation is:  Anacor Pharmaceuticals, Inc.

 

b.             The federal employer identification number of the Company is: 
 25-1854385

 

c.             The Company is formed under the laws of the State of Delaware,
U.S..

 

d.             The organizational identification number issued to the Company
under its jurisdiction of formation is: 3325077

 

e.             The Company transacts business in the following states (and/or
countries) (list jurisdictions other than jurisdiction of formation):
California, U.S.

 

f.             The Company is duly qualified to transact business as a foreign
entity in the following states (and/or countries) (list jurisdictions other than
jurisdiction of formation):  California, U.S.

 

g.             The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by the Company or
used within the past five years:

 

Name

Period of Use

Note whether prior legal name,
fictitious name, d/b/a, trade name, etc.

------

------

------

------

------

------

------

------

------

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

h.             The following are the legal names and jurisdictions of formation
of all entities which have been merged into the Company during the past five
years:

 

Legal Name of Merged Entity

Entity Jurisdiction of Formation

Year of Merger

------

------

------

------

------

------

------

------

------

 

i.              The following are the legal names and addresses (including
jurisdictions of formation) of all entities from whom the Company has acquired
any personal property in a transaction not in the ordinary course of business in
an amount in excess of $100,000 during the past five years, together with the
date of such acquisition and the type of personal property acquired (e.g.,
equipment, inventory, etc.):

 

Legal Name

Jurisdiction of Formation / Address

Date of Acquisition

Type of Property

------

------

------

------

------

------

------

------

------

------

------

------

 

2.             EQUITY-RELATED MATTERS

 

a.             Is the Company publicly-traded or privately held?

 

Public x               Private o

 

b.             If public, provide the following information:

 

Date of Listing

November 23, 2010

Exchange (e.g., NASDAQ, NYSE AMEX, LSE, etc.)

NASDAQ

Ticker/Trading symbol

ANAC

Tax/Accounting Year

December 31

Is the Company current in its SEC and/or other reporting?

Yes

Last report filed

Form 10-Q as of March 31, 2013 filed on May 10, 2013

 

c.             If private, attach a current capitalization table as a schedule.

 

3.             PARENT/SUBSIDIARIES OF THE COMPANY

 

a.             The legal name of each subsidiary and parent of the Company is as
follows.  (A “parent” is an entity directly owning more than 50% of the
outstanding capital stock of the Company.  A “subsidiary” is an entity, 50% or
more of the outstanding capital stock of which is directly owned by the
Company.)

 

Name

Subsidiary/Parent

Fed. Employer ID No.

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Anacor Pharmaceuticals, Inc.

Sub o Parent X

25-1854385

-----

Sub o Parent o

-----

-----

Sub o Parent o

-----

 

b.             The following is a list of the respective jurisdictions and dates
of formation of the parent and each subsidiary of the Company:

 

Name

Jurisdiction

Date of Formation

Anacor Pharmaceuticals, Inc.

Delaware, U.S.

December 14, 2000

-----

-----

-----

-----

-----

-----

 

c.             The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by each subsidiary
of the Company or used during the past five years:

 

Name

Subsidiary

-----

-----

-----

-----

-----

-----

 

d.             The following are the names of all entities which have been
merged into a subsidiary of the Company during the five years:

 

Name

Subsidiary

-----

-----

-----

-----

-----

-----

 

e.             The following are the names and addresses of all entities from
whom each subsidiary of the Company has acquired any personal property in a
transaction not in the ordinary course of business in an amount in excess of
$100,000 during the past five years, together with the date of such acquisition
and the type of personal property acquired (e.g., equipment, inventory, etc.):

 

Name

Address

Date of
Acquisition

Type of
Property

Subsidiary

-----

-----

-----

-----

-----

-----

-----

-----

-----

-----

-----

-----

-----

-----

-----

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

4.                                      LOCATIONS OF COMPANY AND ITS
SUBSIDIARIES

 

a.                                      The Company and each of its subsidiaries
maintain books or records at the following addresses:

 

Complete street and mailing address, including county

 

Name of
Company/Subsidiary

1020 E. Meadow Circle, Palo Alto, CA USA 94303

 

Anacor Pharmaceuticals, Inc.

-----

 

-----

-----

 

-----

 

b.                                      The Company and its subsidiaries own,
lease, or occupy real property located at the following addresses and maintain
equipment, inventory, or other property at such address:

 

Complete street and mailing address, including county

 

Name of Company/Subsidiary

 

Equipment/Inventory/other Collateral

1020 E. Meadow Circle, Palo Alto, CA USA 94303

 

Anacor Pharmaceuticals, Inc.

 

Equipment and furniture

1060 E. Meadow Circle, Palo Alto, CA USA 94303

 

Anacor Pharmaceuticals, Inc.

 

Equipment and furniture

-----

 

-----

 

-----

 

c.                                       The following are the names and
addresses of all warehousemen, bailees, or other third parties who have
possession of any of the Company’s inventory, equipment, or other property or
that of its subsidiaries:

 

Name and complete mailing address of
third party

 

Description of assets held with third party
including estimated FMV

 

Name of
Company/Subsidiary

DPT Laboratories, Ltd.

3300 Research Plaza

Brooks City Base

San Antonio, TX 78235

 

 

Drug material, less than $100,000

 

 

DPT Laboratories, Ltd.

Hovione Inter Limited

Bahnhofstrasse 21

CH-600 Lucerne 7

Switzerland

 

 

Drug product , less than $200,000

 

 

Hovione Inter Limited

-----

 

-----

 

-----

 

5.                                      SPECIAL TYPES OF COLLATERAL

 

a.                                      The Company and its subsidiaries own (or
have any ownership interest in) the following kinds of assets.

 

Copyrights or copyright applications registered with the U.S. Copyright Office

 

Yes o     No X

Software registered with the U.S. Copyright Office

 

Yes o     No X

Software not registered with the U.S. Copyright Office

 

Yes o     No X

Patents and patent applications

 

Yes X    No o

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Trademarks or trademark applications (including any service marks, collective
marks and certification marks)

 

Yes X     No o

Licenses to use trademarks, patents and copyrights of others

 

Yes X     No o

Licenses, permits (including environmental), authorizations, or certifications
issued by federal, state, or local governments issued to the Company and/or its
subsidiaries or with respect to their assets, properties, or businesses

 

Yes X     No o

Stocks, bonds or other securities held by the Company or its subsidiaries in
other entities (Company or sub is the stock owner)

 

Yes o     No X

Promissory notes, or other instruments or evidence of indebtedness issued in
favor of the Company or any of its subsidiaries (Company or sub is the lender)

 

Yes o     No X

Leases of equipment, security agreements naming the Company or its subsidiaries
as secured party or other chattel paper (Company or sub is the lessor/secured
party)

 

Yes X     No o

Aircraft

 

Yes o     No X

Vessels, Boats or Ships

 

Yes o     No X

Railroad Rolling Stock

 

Yes o     No X

Motor Vehicles

 

Yes o     No X

 

If the answer is “yes” to any of the above questions, attach a Schedule
5(a) listing each asset owned by the Company and/or its subsidiaries (separately
identified and scheduled for each entity) and identifying which party owns the
asset, the relevant jurisdiction (such as IP registered in non-U.S.
jurisdictions or the jurisdiction under which a motor vehicle is registered),
each registration, application, or other identification number, and all other
relevant information.  In the cases of licenses, include the relevant parties
and the specific property being licensed, and, if any licenses are material to
the Company’s and/or any of its subsidiaries’ business, provide copies of such
licenses.

 

b.                                      The following are all banks, brokerages,
or financial institutions at which the Company and its subsidiaries maintain
deposit or securities accounts (excluding, however, any accounts exclusively
used for payroll, payroll taxes and other employee wage or benefit payments to
or for the benefit of Company’s employees):

 

Institution Name and Address

Account Number

Average Balance in Account

Name of Account
Owner

 Bank of America

 530 Lytton Ave., Ste 301

Palo Alto, CA 94301

{ * }

$935,000

Anacor Pharmaceuticals, Inc.

 State Street Bank

1200 Crown Colony Dr., CC1-3

Quincy, MA 02169

{ * }

$40,500,000

Anacor Pharmaceuticals, Inc.

-----

-----

-----

-----

 

c.                                       Does or is it contemplated that the
Company will regularly receive letters of credit from customers or other third
parties to secure payments of sums owed to the Company?  The following is a list
of letters of credit naming the Company as “beneficiary” thereunder:

 

LC Number

Name of LC Issuer

LC Applicant

-----

-----

-----

-----

-----

-----

-----

-----

-----

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

6.                                      DEBT/ENCUMBRANCES

 

a.                                      The Company and its subsidiaries have
the following outstanding debt for money borrowed (whether or not convertible)
(please attach copies of all instruments evidencing the debt):

 

Name and Address of Lender

Original Principal
Amount/ Principal
Outstanding

Maturity Date

Secured/Unsecured (if
secured, complete 6(b))

 

 

 

 

-----

-----

-----

-----

 

 

 

 

-----

-----

-----

-----

 

 

 

 

-----

-----

-----

-----

 

 

 

 

 

Do not list debt that is to be repaid prior to or concurrently with the Hercules
Technology Growth Capital, Inc. and Hercules Technology III, L.P. loan.

 

b.             The Company’s and its subsidiaries’ properties are subject to the
following liens or encumbrances:

 

Name of Holder of Lien/Encumbrance

Description of Property Encumbered

Name of
Company/Subsidiary

 

 

 

-----

-----

-----

 

 

 

-----

-----

-----

 

 

 

-----

-----

-----

 

 

 

 

Do not list liens that are to be terminated prior to or concurrently with the
Hercules Technology Growth Capital, Inc. and Hercules Technology III, L.P. loan.

 

7.                                      GOVERNMENT REGULATION

 

The Company and its subsidiaries are subject to regulation by the following
federal, state or local government entity or any department, agency, or
instrumentality thereof:

 

Name of Regulatory Entity

Description of Regulation

Company/Subsidiary

 

 

 

FDA

Anacor will be seeking FDA approval of new proprietary drugs.

Company X or Name of Sub

 

 

 

SEC / NASDAQ

Anacor is a publicly-held company.

Company X or Name of Sub

 

 

 

-----

-----

Company o or Name of Sub

 

 

 

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

8.                                      LITIGATION

 

a.                                      The following is a complete list of
litigation that is pending or threatened in writing and claims asserted in
writing involving amounts claimed against the Company in an indefinite amount or
in excess of $250,000 in each case:  NONE

 

b.                                      The following are the only claims which
the Company has against others (other than claims on accounts receivable), which
the Company is asserting or intends to assert, and in which the potential
recovery exceeds $250,000:

 

On October 24, 2012, we provided notice to Valeant Pharmaceuticals
International, Inc. ((Valeant), successor in interest to Dow Pharmaceutical
Sciences, Inc. (DPS)) seeking to commence arbitration before JAMS of a breach of
contract dispute under a master services agreement dated March 26, 2004 between
DPS and us related to certain development services provided by DPS in connection
with our efforts to develop our topical antifungal product candidate for the
treatment of onychomycosis. We have asserted claims for breach of contract,
breach of fiduciary duty, intentional interference with prospective business
advantage and unfair competition. We are seeking injunctive relief and damages
of at least $215.0 million. The final hearing is scheduled for September 2013.
In May 2013, Valeant agreed that the launch of IDP-108 will not occur until
after the September 2013 arbitration hearing to resolve the breach of contract
dispute. As a result, the preliminary injunction hearing, which was previously
scheduled for May 6-8, 2013 was canceled. We have reviewed our position
carefully and believe that we have meritorious claims; however, we will need to
prove such claims in the arbitration hearing.

 

On November 28, 2012, we filed for arbitration with JAMS for breach of contract
by Medicis Pharmaceutical Corporation (Medicis) seeking damages related to
payment for the achievement of certain preclinical milestones under the research
and development option and license agreement with Medicis dated February 9,
2011. On December 11, 2012, apparently in reaction to our filing the arbitration
demand, Medicis filed a complaint for breach of the agreement and a motion for
preliminary injunction in the Delaware Court of Chancery seeking to enjoin us
from prosecuting our claims through arbitration and to require us to continue to
use diligent efforts to conduct research and development under the agreement. On
January 16, 2013, we filed a motion requesting that the Delaware Court of
Chancery dismiss the Medicis suit and send the dispute back to arbitration. On
February 15, 2013, Medicis filed a brief in opposition to our motion to dismiss
in favor of arbitration. On March 4, 2013, we filed a reply brief in support of
our motion to dismiss. The parties recently completed oral arguments on the
motion to dismiss and are awaiting the ruling on the motion. We intend to
vigorously enforce our rights under the agreement and believe we have
meritorious defenses against Medicis’ filed complaint and motion. Medicis was
acquired by Valeant in December 2012.

 

9.                                      TAXES

 

The following taxes are due and payable and currently unpaid:

 

Assessing Authority

Amount and Description

 

 

-----

-----

 

 

-----

-----

 

 

-----

-----

 

 

 

10.                               INSURANCE BROKER

 

The following broker handles the Company’s property and liability insurance:

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Broker

Contact

Telephone

Fax

Email

Woodruff Sawyer

Regina Roque

415-399-6349

415-989-9923

rroque@woodruff-sawyer.com

 

11.                               OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES

 

The following are the names and titles of the officers of the Company and its
subsidiaries.

 

Office/Title

Name of Officer

Name of
Company/Subsidiary

CEO

David Perry

Anacor Pharmaceuticals

CFO

Geoffrey Parker

Anacor Pharmaceuticals

  VP Finance and Controller

Jim Marconi

Anacor Pharmaceuticals

See attached for additional Officers.

-----

-----

 

12.                               IRS FORM W9

 

The Company’s completed and executed IRS Form W9 is attached hereto as
Exhibit A.

 

13.                               LEGAL COUNSEL

 

The following attorney(s) will represent the Company in connection with the loan
documents:

 

Name of Attorney

Name of law firm /
address

Telephone

Fax

Email

John Hale

Cooley LLP

3175 Hanover St.

Palo Alto, CA 94304

650-843-5420

650-849-7400

jhale@cooley.com

Patty Cheng

Cooley LLP

3175 Hanover St.

Palo Alto, CA 94304

650-843-5479

650-849-7400

pcheng@cooley.com

 

The Company acknowledges that your acceptance of this Perfection Certificate and
any continuation pages does not imply any commitment on your part to enter into
a loan transaction with the Company, and that any such commitment may only be
made by an express written loan commitment, signed by one of your authorized
officers.

 

Date: June 7, 2013

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Lucy O. Day

 

     Its:

VP Finance

 

Email:

lday@anacor.com

 

Phone:

650-543-7502

 

Fax:

650-543-7660

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Continuation Page - Additional Information

 

5(a) Special Types of Collateral

 

·                  The Company’s patent portfolio as of April 1, 2013 is
attached.

 

·                  The Company’s trademark and trademark applications is
attached.

 

·                  The Company has been granted licenses to utilize certain
intellectual property generated jointly and individually under certain
situations during the course of certain research and development programs.

 

·                  The Company has been issued licenses and permits to conduct
business in the City of Palo Alto and in the County of Santa Clara.

 

·                  The Company has entered into leases for three (3) copier
machines and two (2) water coolers.

 

·                  The Company has entered into the following material
agreements:

 

·                  GlaxoSmithKine LLC

Research and Development Collaboration, Option and License Agreement, dated as
of October 5, 2007, as amended

·                  Elanco Animal Health, a division of Eli Lilly and Company

Collaborative Research, License & Commercialization Agreement, dated as of
August 25, 2010, as amended

·                  Medicis Pharmaceutical Corporation

Research and Development Option and License Agreement, dated as of February 9,
2011

·                  The Bill &Melinda Gates Foundation

Research Agreement, dated as of April 5, 2013

 

11.  Officers of the Company, continued:

 

Jake Plattner, SVP Research

Kirk Maples, SVP Program Management

Lee Zane, VP Clinical Development and Interim Chief Medical Officer

Sanjay Chanda, VP Interim Head of Drug Development

{ * }

Erik Wiberg, VP Business Development

{ * }

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

IRS Form W9

 

See attached.

 

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------

 


 

[g138701ly19i001.gif]

Form W-9 (Rev. December 2011) Request for Taxpayer Give Form to the Department
of the Treasury Identification Number and Certification requester. Do not
Internal Revenue Service send to the IRS. Print or type See Specific
Instructions on page 2. Name (as shown on your income tax return) Anacor
Pharmaceuticals, Inc. Business name/disregarded entity name, if different from
above Same As Above Check appropriate box for federal tax classification:
Individual/sole proprietor  C Corporation S Corporation Partnership 
Trust/estate Exempt payee Limited liability company. Enter the tax
classification (C=C corporation, S=S corporation, P=partnership)  Other (see
instructions)  Address (number, street, and apt. or suite no.) Requester’s name
and address (optional) 1020 East Meadow Circle City, state, and ZIP code Palo
Alto, CA 94303-4230 List account number(s) here (optional) Part I Taxpayer
Identification Number (TIN) Enter your TIN in the appropriate box. The TIN
provided must match the name given on the “Name” line to avoid backup
withholding. For individuals, this is your social security number (SSN).
However, for a resident alien, sole proprietor, or disregarded entity, see the
Part I instructions on page 3. For other entities, it is your employer
identification number (EIN). If you do not have a number, see How to get a TIN
on page 3. Social security number - - Note. If the account is in more than one
name, see the chart on page 4 for guidelines on whose number to enter. Employer
identification number 2 5 - 1 8 5 4 3 8 5 Part II Certification Under penalties
of perjury, I certify that: 1. The number shown on this form is my correct
taxpayer identification number (or i am waiting for a number to be issued to
me), and 2. I am not subject to backup withholding because: (a) I am exempt from
backup withholding, or (b) I have not been notified by the Internal Revenue
Service (IRS) that i am subject to backup withholding as a result of a failure
to report all interest or dividends, or (c) the IRS has notified me that I am no
longer subject to backup withholding, and 3. I am a U.S. citizen or other U.S.
person (defined below). Certification Instructions. You must cross out item 2
above if you have been notified by the IRS that you are currently subject to
backup withholding because you have failed to report all interest and dividends
on your tax return. For real estate transactions, item 2 does not apply. For
mortgage interest paid, acquisition or abandonment of secured property,
cancellation of debt, contributions to an individual retirement arrangement
(IRA), and generally, payments other than interest and dividends, you are not
required to sign the certification, but you must provide your correct TIN. See
the instructions on page 4. Sign Signature of Here U.S. person  /s/ Lucy O. Day
Date  6/7/13 General Instructions Section references are to the Internal Revenue
Code unless otherwise noted. Purpose of Form A person who is required to file an
information return with the IRS must obtain your correct taxpayer identification
number (TIN) to report, for example, income paid to you, real estate
transactions, mortgage interest you paid, acquisition or abandonment of secured
property, cancellation of debt, or contributions you made to an IRA. Use Form
W-9 only if you are a U.S. person (including a resident alien), to provide your
correct TIN to the person requesting it (the requester) and, when applicable,
to: 1. Certify that the TIN you are giving is correct (or you are waiting for a
number to be issued), 2. Certify that you are not subject to backup withholding,
or 3. Claim exemption from backup withholding if you are a U.S. exempt payee. If
applicable, you are also certifying that as a U.S. person, your allocable share
of any partnership income from a U.S. trade or business is not subject to the
withholding tax on foreign partners’ share of effectively connected income.
Note. If a requester gives you a form other than Form W-9 to request your TIN,
you must use the requester’s form if it is substantially similar to this Form
W-9. Definition of a U.S. person. For federal tax purposes, you are considered a
U.S. person if you are: • An individual who is a U.S. citizen or U.S. resident
alien, • A partnership, corporation, company, or association created or
organized in the United States or under the laws of the United States, • An
estate (other than a foreign estate), or • A domestic trust (as defined in
Regulations section 301.7701-7). Special rules for partnerships. Partnerships
that conduct a trade or business in the United States are generally required to
pay a withholding tax on any foreign partners’ share of income from such
business. Further, in certain cases where a Form W-9 has not been received, a
partnership is required to presume that a partner is a foreign person, and pay
the withholding tax. Therefore, if you are a U.S. person that is a partner in a
partnership conducting a trade or business in the United States, provide Form
W-9 to the partnership to establish your U.S. status and avoid withholding on
your share of partnership income. Cat. No. 10231X Form W-9 (Rev. 12-2011) { * }
= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 


[g138701ly19i002.gif]

The person who gives Form W-9 to the partnership for purposes of establishing
its U.S. status and avoiding withholding on its allocable share of net income
from the partnership conducting a trade or business in the United States is in
the following cases:  The U.S. owner of a disregarded entity and not the entity,
The U.S. grantor or other owner of a grantor trust and not the trust, and The
U.S. trust (other than a grantor trust) and not the beneficiaries of the trust.
Foreign person. If you are a foreign person, do not use Form W-9. Instead, use
the appropriate Form W-8 (see Publication 515, Withholding of Tax on Nonresident
Aliens and Foreign Entities). Nonresident alien who becomes a resident alien.
Generally, only a nonresident alien individual may use the terms of a tax treaty
to reduce or eliminate U.S. tax on certain types of income. However, most tax
treaties contain a provision known as a “saving clause.” Exceptions specified in
the saving clause may permit an exemption from tax to continue for certain types
of income even after the payee has otherwise become a U.S. resident alien for
tax purposes. If you are a U.S. resident alien who is relying on an exception
contained in the saving clause of a tax treaty to claim an exemption from U.S.
tax on certain types of income, you must attach a statement to Form W-9 that
specifies the following five items: 1. The treaty country. Generally, this must
be the same treaty under which you claimed exemption from tax as a nonresident
alien. 2. The treaty article addressing the income. 3. The article number (or
location) in the tax treaty that contains the saving clause and its exceptions.
4. The type and amount of income that qualifies for the exemption from tax. 5.
Sufficient facts to justify the exemption from tax under the terms of the treaty
article. Example. Article 20 of the U.S.-China income tax treaty allows an
exemption from tax for scholarship income received by a Chinese student
temporarily present in the United States. Under U.S. law, this student will
become a resident alien for tax purposes if his or her stay in the United States
exceeds 5 calendar years. However, paragraph 2 of the first Protocol to the
U.S.-China treaty (dated April 30, 1984) allows the provisions of Article 20 to
continue to apply even after the Chinese student becomes a resident alien of the
United States. A Chinese student who qualifies for this exception (under
paragraph 2 of the first protocol) and is relying on this exception to claim an
exemption from tax on his or her scholarship or fellowship income would attach
to Form W-9 a statement that includes the information described above to support
that exemption. If you are a nonresident alien or a foreign entity not subject
to backup withholding, give the requester the appropriate completed Form W-8.
What is backup withholding? Persons making certain payments to you must under
certain conditions withhold and pay to the IRS a percentage of such payments.
This is called “backup withholding.” Payments that may be subject to backup
withholding include interest, tax-exempt interest, dividends, broker and barter
exchange transactions, rents, royalties, nonemployee pay, and certain payments
from fishing boat operators. Real estate transactions are not subject to backup
withholding. You will not be subject to backup withholding on payments you
receive if you give the requester your correct TIN, make the proper
certifications, and report all your taxable interest and dividends on your tax
return. Payments you receive will be subject to backup withholding if: 1. You do
not furnish your TIN to the requester, 2. You do not certify your TIN when
required (see the Part II instructions on page 3 for details), 3. The IRS tells
the requester that you furnished an incorrect TIN, 4. The IRS tells you that you
are subject to backup withholding because you did not report all your interest
and dividends on your tax return (for reportable interest and dividends only),
or 5. You do not certify to the requester that you are not subject to backup
withholding under 4 above (for reportable interest and dividend accounts opened
after 1983 only). Certain payees and payments are exempt from backup
withholding. See the instructions below and the separate Instructions for the
Requester of Form W-9. Also see Special rules for partnerships on page 1.
Updating Your Information You must provide updated information to any person to
whom you claimed to be an exempt payee if you are no longer an exempt payee and
anticipate receiving reportable payments in the future from this person. For
example, you may need to provide updated information if you are a C corporation
that elects to be an S corporation, or if you no longer are tax exempt. In
addition, you must furnish a new Form W-9 if the name or TIN changes for the
account, for example, if the grantor of a grantor trust dies. Penalties Failure
to furnish TIN. If you fail to furnish your correct TIN to a requester, you are
subject to a penalty of $50 for each such failure unless your failure is due to
reasonable cause and not to willful neglect. Civil penalty for false information
with respect to withholding. If you make a false statement with no reasonable
basis that results in no backup withholding, you are subject to a $500 penalty.
Criminal penalty for falsifying information. Willfully falsifying certifications
or affirmations may subject you to criminal penalties including fines and/or
imprisonment. Misuse of TINs. If the requester discloses or uses TINs in
violation of federal law, the requester may be subject to civil and criminal
penalties. Specific Instructions Name If you are an individual, you must
generally enter the name shown on your income tax return. However, if you have
changed your last name, for instance, due to marriage without informing the
Social Security Administration of the name change, enter your first name, the
last name shown on your social security card, and your new last name. If the
account is in joint names, list first, and then circle, the name of the person
or entity whose number you entered in Part I of the form. Sole proprietor. Enter
your individual name as shown on your income tax return on the “Name” line. You
may enter your business, trade, or “doing business as (DBA)” name on the
“Business name/disregarded entity name” line. Partnership, C Corporation, or S
Corporation. Enter the entity’s name on the “Name” line and any business, trade,
or “doing business as (DBA) name” on the “Business name/disregarded entity name”
line. Disregarded entity. Enter the owner’s name on the “Name” line. The name of
the entity entered on the “Name” line should never be a disregarded entity. The
name on the “Name” line must be the name shown on the income tax return on which
the income will be reported. For example, if a foreign LLC that is treated as a
disregarded entity for U.S. federal tax purposes has a domestic owner, the
domestic owner’s name is required to be provided on the “Name” line. If the
direct owner of the entity is also a disregarded entity, enter the first owner
that is not disregarded for federal tax purposes. Enter the disregarded entity’s
name on the “Business name/disregarded entity name” line. If the owner of the
disregarded entity is a foreign person, you must complete an appropriate Form
W-8. Note. Check the appropriate box for the federal tax classification of the
person whose name is entered on the “Name” line (Individual/sole proprietor,
Partnership, C Corporation, S Corporation, Trust/estate). Limited Liability
Company (LLC). If the person identified on the “Name” line is an LLC, check the
“Limited liability company” box only and enter the appropriate code for the tax
classification in the space provided. If you are an LLC that is treated as a
partnership for federal tax purposes, enter “P” for partnership. If you are an
LLC that has filed a Form 8832 or a Form 2553 to be taxed as a corporation,
enter “C” for C corporation or “S” for S corporation. If you are an LLC that is
disregarded as an entity separate from its owner under Regulation section
301.7701-3 (except for employment and excise tax), do not check the LLC box
unless the owner of the LLC (required to be identified on the “Name” line) is
another LLC that is not disregarded for federal tax purposes. If the LLC is
disregarded as an entity separate from its owner, enter the appropriate tax
classification of the owner identified on the “Name” line. { * } = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 2

 

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 


[g138701ly19i003.gif]

Other entities. Enter your business name as shown on required federal tax
documents on the “Name” line. This name should match the name shown on the
charter or other legal document creating the entity. You may enter any business,
trade, or DBA name on the “Business name/disregarded entity name” line. Exempt
Payee If you are exempt from backup withholding, enter your name as described
above and check the appropriate box for your status, then check the “Exempt
payee” box in the line following the “Business name/disregarded entity name,”
sign and date the form. Generally, individuals (including sole proprietors) are
not exempt from backup withholding. Corporations are exempt from backup
withholding for certain payments, such as interest and dividends. Note. If you
are exempt from backup withholding, you should still complete this form to avoid
possible erroneous backup withholding. The following payees are exempt from
backup withholding: 1. An organization exempt from tax under section 501(a), any
IRA, or a custodial account under section 403(b)(7) if the account satisfies the
requirements of section 401(f)(2), 2. The United States or any of its agencies
or instrumentalities, 3. A state, the District of Columbia, a possession of the
United States, or any of their political subdivisions or instrumentalities, 4. A
foreign government or any of its political subdivisions, agencies, or
instrumentalities, or 5. An international organization or any of its agencies or
instrumentalities. Other payees that may be exempt from backup withholding
include: 6. A corporation, 7. A foreign central bank of issue, 8. A dealer in
securities or commodities required to register in the United States, the
District of Columbia, or a possession of the United States, 9. A futures
commission merchant registered with the Commodity Futures Trading Commission,
10. A real estate investment trust, 11. An entity registered at all times during
the tax year under the Investment Company Act of 1940, 12. A common trust fund
operated by a bank under section 584(a), 13. A financial institution, 14. A
middleman known in the investment community as a nominee or custodian, or 15. A
trust exempt from tax under section 664 or described in section 4947. The
following chart shows types of payments that may be exempt from backup
withholding. The chart applies to the exempt payees listed above, 1 through 15.
IF the payment is for . . . THEN the payment is exempt for . . . Interest and
dividend payments All exempt payees except for 9 Broker transactions Exempt
payees 1 through 5 and 7 through 13. Also, C corporations. Barter exchange
transactions and patronage dividends Exempt payees 1 through 5 Payments over
$600 required to be reported and direct sales over $5,000 (1) Generally, exempt
payees 1 through 7 (2) (1) See Form 1099-MISC, Miscellaneous Income, and its
instructions. (2) However, the following payments made to a corporation and
reportable on Form 1099-MISC are not exempt from backup withholding: medical and
health care payments, attorneys’ fees, gross proceeds paid to an attorney, and
payments for services paid by a federal executive agency. Part I. Taxpayer
Identification Number (TIN) Enter your TIN in the appropriate box. If you are a
resident alien and you do not have and are not eligible to get an SSN, your TIN
is your IRS individual taxpayer identification number (ITIN). Enter it in the
social security number box. If you do not have an ITIN, see How to get a TIN
below. If you are a sole proprietor and you have an EIN, you may enter either
your SSN or EIN. However, the IRS prefers that you use your SSN. If you are a
single-member LLC that is disregarded as an entity separate from its owner (see
Limited Liability Company (LLC) on page 2), enter the owner’s SSN (or EIN, if
the owner has one). Do not enter the disregarded entity’s EIN. If the LLC is
classified as a corporation or partnership, enter the entity’s EIN. Note. See
the chart on page 4 for further clarification of name and TIN combinations. How
to get a TIN. If you do not have a TIN, apply for one immediately. To apply for
an SSN, get Form SS-5, Application for a Social Security Card, from your local
Social Security Administration office or get this form online at www.ssa.gov.
You may also get this form by calling 1-800-772-1213. Use Form W-7, Application
for IRS Individual Taxpayer Identification Number, to apply for an ITIN, or Form
SS-4, Application for Employer Identification Number, to apply for an EIN. You
can apply for an EIN online by accessing the IRS website at
www.irs.gov/businesses and clicking on Employer Identification Number (EIN)
under Starting a Business. You can get Forms W-7 and SS-4 from the IRS by
visiting IRS.gov or by calling 1-800-TAX-FORM (1-800-829-3676). If you are asked
to complete Form W-9 but do not have a TIN, write “Applied For” in the space for
the TIN, sign and date the form, and give it to the requester. For interest and
dividend payments, and certain payments made with respect to readily tradable
instruments, generally you will have 60 days to get a TIN and give it to the
requester before you are subject to backup withholding on payments. The 60-day
rule does not apply to other types of payments. You will be subject to backup
withholding on all such payments until you provide your TIN to the requester.
Note. Entering “Applied For” means that you have already applied for a TIN or
that you intend to apply for one soon. Caution: A disregarded domestic entity
that has a foreign owner must use the appropriate Form W-8. Part II.
Certification To establish to the withholding agent that you are a U.S. person,
or resident alien, sign Form W-9. You may be requested to sign by the
withholding agent even if item 1, below, and items 4 and 5 on page 4 indicate
otherwise. For a joint account, only the person whose TIN is shown in Part I
should sign (when required). In the case of a disregarded entity, the person
identified on the “Name” line must sign. Exempt payees, see Exempt Payee on page
3. Signature requirements. Complete the certification as indicated in items 1
through 3, below, and items 4 and 5 on page 4. 1. Interest, dividend, and barter
exchange accounts opened before 1984 and broker accounts considered active
during 1983. You must give your correct TIN, but you do not have to sign the
certification. 2. Interest, dividend, broker, and barter exchange accounts
opened after 1983 and broker accounts considered inactive during 1983. You must
sign the certification or backup withholding will apply. If you are subject to
backup withholding and you are merely providing your correct TIN to the
requester, you must cross out item 2 in the certification before signing the
form. 3. Real estate transactions. You must sign the certification. You may
cross out item 2 of the certification. { * } = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 3

 

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 


[g138701ly19i004.gif]

4. Other payments. You must give your correct TIN, but you do not have to sign
the certification unless you have been notified that you have previously given
an incorrect TIN. “Other payments” include payments made in the course of the
requester’s trade or business for rents, royalties, goods (other than bills for
merchandise), medical and health care services (including payments to
corporations), payments to a nonemployee for services, payments to certain
fishing boat crew members and fishermen, and gross proceeds paid to attorneys
(including payments to corporations). 5. Mortgage interest paid by you,
acquisition or abandonment of secured property, cancellation of debt, qualified
tuition program payments (under section 529), IRA, Coverdell ESA, Archer MSA or
HSA contributions or distributions, and pension distributions. You must give
your correct TIN, but you do not have to sign the certification. What Name and
Number To Give the Requester For this type of account: Give name and SSN of: 1.
Individual The individual 2. Two or more individuals (joint account) The actual
owner of the account or, if combined funds, the first individual on the account
(1) 3. Custodian account of a minor (Uniform Gift to Minors Act) The minor (2)
4. a. The usual revocable savings trust (grantor is also trustee) b. So-called
trust account that is not a legal or valid trust under state law The
grantor-trustee (1) The actual owner (1) 5. Sole proprietorship or disregarded
entity owned by an individual The owner (3) 6. Grantor trust filing under
Optional Form 1099 Filing Method 1 (see Regulation section 1.671-4(b)(2)(i)(A))
The grantor* For this type of account: Give name and EIN of: 7. Disregarded
entity not owned by an individual The owner 8. A valid trust, estate, or pension
trust Legal entity (4) 9. Corporation or LLC electing corporate status on Form
8832 or Form 2553 The corporation 10. Association, club, religious, charitable,
educational, or other tax-exempt organization The organization 11. Partnership
or multi-member LLC The partnership 12. A broker or registered nominee The
broker or nominee 13. Account with the Department of Agriculture in the name of
a public entity (such as a state or local government, school district, or
prison) that receives agricultural program payments The public entity 14.
Grantor trust filing under the Form 1041 Filing Method or the Optional Form 1099
Filing Method 2 (see Regulation section 1.671-4(b)(2)(I)(B)) The trust (1) List
first and circle the name of the person whose number you furnish. If only one
person on a joint account has an SSN, that person’s number must be furnished.
(2) Circle the minor’s name and furnish the minor’s SSN. (3) You must show your
individual name and you may also enter your business or “DBA” name on the
“Business name/disregarded entity” name line. You may use either your SSN or EIN
(if you have one), but the IRS encourages you to use your SSN. (4) List first
and circle the name of the trust, estate, or pension trust. (Do not furnish the
TIN of the personal representative or trustee unless the legal entity itself is
not designated in the account title.) Also see Special rules for partnerships on
page 1. * Note. Grantor also must provide a Form W-9 to trustee of trust. Note.
If no name is circled when more than one name is listed, the number will be
considered to be that of the first name listed. Secure Your Tax Records from
Identity Theft Identity theft occurs when someone uses your personal information
such as your name, social security number (SSN), or other identifying
information, without your permission, to commit fraud or other crimes. An
identity thief may use your SSN to get a job or may file a tax return using your
SSN to receive a refund. To reduce your risk: • Protect your SSN, • Ensure your
employer is protecting your SSN, and • Be careful when choosing a tax preparer.
If your tax records are affected by identity theft and you receive a notice from
the IRS, respond right away to the name and phone number printed on the IRS
notice or letter. If your tax records are not currently affected by identity
theft but you think you are at risk due to a lost or stolen purse or wallet,
questionable credit card activity or credit report, contact the IRS Identity
Theft Hotline at 1-800-908-4490 or submit Form 14039. For more information, see
Publication 4535, Identity Theft Prevention and Victim Assistance. Victims of
identity theft who are experiencing economic harm or a system problem, or are
seeking help in resolving tax problems that have not been resolved through
normal channels, may be eligible for Taxpayer Advocate Service (TAS) assistance.
You can reach TAS by calling the TAS toll-free case intake line at
1-877-777-4778 or TTY/TDD 1-800-829-4059. Protect yourself from suspicious
emails or phishing schemes. Phishing is the creation and use of email and
websites designed to mimic legitimate business emails and websites. The most
common act is sending an email to a user falsely claiming to be an established
legitimate enterprise in an attempt to scam the user into surrendering private
information that will be used for identity theft. The IRS does not initiate
contacts with taxpayers via emails. Also, the IRS does not request personal
detailed information through email or ask taxpayers for the PIN numbers,
passwords, or similar secret access information for their credit card, bank, or
other financial accounts. If you receive an unsolicited email claiming to be
from the IRS, forward this message to phishing@irs.gov. You may also report
misuse of the IRS name, logo, or other IRS property to the Treasury Inspector
General for Tax Administration at 1-800-366-4484. You can forward suspicious
emails to the Federal Trade Commission at: spam@uce.gov or contact them at
www.ftc.gov/idtheft or 1-877-IDTHEFT (1-877-438-4338). Visit IRS.gov to learn
more about identity theft and how to reduce your risk. Privacy Act Notice
Section 6109 of the Internal Revenue Code requires you to provide your correct
TIN to persons (including federal agencies) who are required to file information
returns with the IRS to report interest, dividends, or certain other income paid
to you; mortgage interest you paid; the acquisition or abandonment of secured
property; the cancellation of debt; or contributions you made to an IRA, Archer
MSA, or HSA. The person collecting this form uses the information on the form to
file information returns with the IRS, reporting the above information. Routine
uses of this information include giving it to the Department of Justice for
civil and criminal litigation and to cities, states, the District of Columbia,
and U.S. possessions for use in administering their laws. The information also
may be disclosed to other countries under a treaty, to federal and state
agencies to enforce civil and criminal laws, or to federal law enforcement and
intelligence agencies to combat terrorism. You must provide your TIN whether or
not you are required to file a tax return. Under section 3406, payers must
generally withhold a percentage of taxable interest, dividend, and certain other
payments to a payee who does not give a TIN to the payer. Certain penalties may
also apply for providing false or fraudulent information. { * } = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 4

 

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 

SCHEDULE 5.12

 

CAPITALIZATION AND SUBSIDIARIES

 

CAPITALIZATION

 

 

 

Shares

 

%

Authorized Shares of Common Stock

 

100,000,000

 

 

Outstanding Shares of Common Stock

 

40,496,094

 

88%

 

 

 

 

 

Authorized Shares of Preferred Stock

 

10,000,000

 

 

Outstanding Shares of Preferred Stock

 

-

 

 

 

 

 

 

 

2001 Equity Incentive Plan

 

 

 

 

Outstanding Options

 

1,525,948

 

3%

Shares Reserved for Future Issuance

 

-

 

 

 

 

 

 

 

2010 Equity Incentive Plan

 

 

 

 

Outstanding Options

 

3,573,083

 

8%

Shares Reserved for Future Issuance

 

1,282,919

 

 

 

 

 

 

 

2010 Employee Stock Purchase Plan

 

 

 

 

Shares Reserved for Future Issuance

 

216,080

 

 

 

 

 

 

 

Outstanding Common Stock Warrants

 

451,597

 

1%

 

 

 

 

 

Total Fully Diluted Shares

 

46,046,722

 

100%

 

SUBSIDIARIES

 

None

 

--------------------------------------------------------------------------------

{ * } = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------

 